Exhibit 10.1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.

COLLABORATION AGREEMENT

between

MEDIMMUNE, INC.

and

INFINITY PHARMACEUTICALS, INC.



dated as of August 25, 2006


--------------------------------------------------------------------------------


COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT dated as of the 25th day of August, 2006 (the
“Agreement”) is made between MedImmune, Inc., a Delaware corporation having its
principal place of business at One MedImmune Way, Gaithersburg, Maryland 20878
(“MedImmune”) and Infinity Pharmaceuticals, Inc., a Delaware corporation having
its principal office at 780 Memorial Drive, Cambridge, Massachusetts 02139
(“Infinity”).

R E C I T A L S

WHEREAS, the Parties wish to collaborate on the development and
commercialization of the Products (as defined herein);

NOW THEREFORE, in consideration of the premises and of the covenants herein
contained, the Parties hereto mutually agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the terms defined in this Article shall have the
meanings specified below, whether used in their singular or plural form:

1.1.        “Active Pharmaceutical Ingredient” or “API” means the active
ingredient in a drug responsible for its therapeutic effect including isomer,
ester, salt, hydrate, solvate, analog (i.e., one or a limited number of
individual atoms or functional groups have been added, deleted or replaced,
either with a different atom or with a different functional group, or any one of
a series of organic compounds with a similar general formula, possessing similar
chemical properties), conjugate, polymorph, prodrug, metabolic precursor or
metabolite of such active ingredient.

1.2.        “Affiliate” with respect to either Party, means any corporation or
other entity which controls, is controlled by, or is under common control with
that Party.  A corporation or other


--------------------------------------------------------------------------------




entity shall be regarded as in control of another corporation or entity if it
directly or indirectly owns or controls more than fifty percent (50%) of the
voting stock or other ownership interest of the other corporation or entity, or
if it possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the corporation or other entity or
the power to elect or appoint fifty percent (50%) or more of the members of the
governing body of the corporation or other entity.

1.3.          “Applicable Percentage” means fifty percent (50%).

1.4.          “Business Day” shall mean each day of the week excluding Saturday,
Sunday and U.S. Federal holidays.

1.5.          “Claims” means all charges, complaints, actions, suits,
proceedings, hearings, investigations, claims, demands, judgments, orders,
decrees, stipulations and injunctions.  For the avoidance of doubt, Claims shall
include Infringement Claims and Product Liability Claims.

1.6.          “Collaboration Inventions” means:

(a)           Inventions conceived and/or reduced to practice during the Term by
an employee of a Party or any of its Affiliates and/or by a person or entity
obligated to assign such an Invention to a Party or any of its Affiliates which
Invention is directed to the development, manufacture, use or sale of an Active
Pharmaceutical Ingredient of a Product; provided, however, with respect to
Products of a Project as to which a Party is an Opt-Out Party, such Inventions
are limited to those conceived and/or reduced to practice during the Term and
prior to one year after the Opt-Out Date for such Project.  For the avoidance of
doubt, for purposes of the foregoing, Inventions that are “directed to” an API
shall not include general formulations and general manufacturing methodologies
that are conceived and reduced to practice outside of the course of performing
activities pursuant to a Research and Development Plan; and

2


--------------------------------------------------------------------------------




(b)           Inventions conceived and/or reduced to practice during the Term by
an employee of a Party or any of its Affiliates and/or by a person obligated to
assign such an Invention to a Party or any of its Affiliates that is conceived
and/or reduced to practice in the course of performing activities pursuant to
work conducted under a Research and Development Plan.

1.7.          “Collaboration Know-How” means:

(a)           Know-How conceived and/or reduced to practice and/or developed
during the Term by an employee of a Party or any of its Affiliates and/or by a
person or entity obligated to assign Know-How to a Party or any of its
Affiliates which Know-How is directed to the development, manufacture, use or
sale of an Active Pharmaceutical Ingredient of a Product; provided, however,
with respect to Products of a Project as to which a Party is an Opt-Out Party,
such Know-How is limited to that conceived and/or reduced to practice and/or
developed during the Term and prior to one year after the Opt-Out Date for such
Project.  For the avoidance of doubt, for purposes of the foregoing, Know-How
that is “directed to” an API shall not include general formulations and general
manufacturing methodologies that are conceived and reduced to practice outside
of the course of performing activities pursuant to a Research and Development
Plan; and

(b)           Know-How conceived and/or reduced to practice during the Term by
an employee of a Party or any of its Affiliates and/or by a person obligated to
assign such Know-How to a Party or any of its Affiliates that is conceived
and/or reduced to practice in the course of performing activities pursuant to
work conducted under a Research and Development Plan.

1.8.          “Collaboration Patent Rights” means any Patent Rights that claim a
Collaboration Invention.

3


--------------------------------------------------------------------------------




1.9.          “Collaboration Rights” means individually and collectively
Collaboration Patent Rights, Collaboration Know-How and Collaboration
Inventions.

1.10.        “Combination Product” means a product that contains one or more
active components that are not Products in addition to Product.

1.11.        “Development Costs” with respect to Product, on a
Product-by-Product basis, means the reasonable costs incurred or accrued by a
Party with respect to work performed by a Party or its Affiliates or a Third
Party in accordance with a Research and Development Plan in connection with
research and development of Product, including [***] for the purpose of
submission of applications to obtain Regulatory Approvals for Product which
costs are limited to [***].  All cost determinations made hereunder shall be
made in accordance with GAAP.  As part of creating the initial Research and
Development Plans, the JDT will agree on consistent policies governing direct
and non-direct costs, including allocation principles.

1.12.        “Diligent Effort” means the carrying out of obligations specified
in this Agreement in a diligent, expeditious and sustained manner, consistent
with the combined interests of the Parties including the allocation of
commercially reasonable personnel and financial resources, but in no event less
than that level of resources that pharmaceutical and major biotechnology
companies typically devote to their own internally discovered products of
similar market potential at a similar stage in its development or product life,
taking into account the following factors to the extent reasonable and relevant:
issues of safety and efficacy, product profile, difficulty in developing or
manufacturing the Product, competitiveness of alternative Third Party products
in the marketplace, the patent or other proprietary position of the Product, the
regulatory requirements involved and the potential profitability of the Products
marketed or to be marketed.

4


--------------------------------------------------------------------------------




1.13.        “Disclosure Schedule” means the disclosure schedule delivered by
Infinity to MedImmune dated as of the Effective Date.

1.14.        “Earnings” means the positive or negative amount that is calculated
on a Product-by-Product basis by deducting Product Costs from Revenue.

1.15.        “Effective Date” means the date first set forth above.

1.16.        “FDA” means the United States Food and Drug Administration or any
successor agency with responsibilities comparable to those of the United States
Food and Drug Administration.

1.17.        “Field” means all fields of use.

1.18.        “First Commercial Sale” means the first sale of a Product for
consumption by the general public in a country.

1.19.        “Fully Absorbed Cost of Goods” with respect to Product, on a
Product-by-Product basis, means:

(a)           To the extent that manufacturing of Product or any component
thereof is performed by the Selling Party itself, the consolidated fully
burdened cost incurred by the Selling Party in the manufacture of Product, which
costs are limited to: [***] as determined in accordance with GAAP; and

(b)           To the extent that manufacturing of Product or any component
thereof is performed for the Selling Party by a Third Party or by the other
Party, amounts paid by the Selling Party to such Third Party or to the other
Party in connection with the manufacturing of Product or any component thereof.

1.20.        “GAAP” means the then current United States generally accepted
accounting principles, consistently applied.

5


--------------------------------------------------------------------------------




1.21.        “Hsp90 Diagnostic” means a product or service for determining a
person that is susceptible to treatment with a Hsp90 Therapeutic and/or
monitoring such treatment and/or providing a prognosis of such treatment, in
each case such treatment being for the purpose of treating and/or preventing a
disease, disorder or condition.

1.22.        “Hsp90 Product” means an Hsp90 Diagnostic or an Hsp90 Therapeutic.

1.23.        “Hsp90 Therapeutic” means one or more molecules that primarily
(i.e. the most potent activity) target and modulate one or more of Heat Shock
Protein 90 (Hsp90) [***] and compositions that contain such a molecule(s).  For
the avoidance of doubt, the chemical entities disclosed and/or claimed in the
Patent Rights indicated in Exhibit Y and IPI 504 (structure in Exhibit Z-1) are
included as Hsp90 Therapeutics.

1.24.        “Hsp90 Project” means the research, development and
commercialization of one or more Hsp90 Products.

1.25.        “Hedgehog Diagnostic” means a product or service for determining a
person that is susceptible to treatment with a Hedgehog Therapeutic and/or
monitoring such treatment and/or providing a prognosis of such treatment, in
each case such treatment being for the purpose of treating and/or preventing a
disease, disorder or condition.

1.26.        “Hedgehog Product” means a Hedgehog Diagnostic or a Hedgehog
Therapeutic.

1.27.        “Hedgehog Therapeutic” means one or more molecules that primarily
target (i.e. the most potent activity) and modulate one or more member(s) of the
Hedgehog pathway and compositions that contain such a molecule(s).  For the
avoidance of doubt, the chemical entities disclosed and/or claimed in the Patent
Rights indicated in Exhibit Y [***] (structures in Exhibit Z-2)  are included as
Hedgehog Therapeutics.

6


--------------------------------------------------------------------------------




1.28.        “Hedgehog Project” means the research, development and
commercialization of one or more Hedgehog Products.

1.29.        “IND” means an Investigational New Drug application filed with a
Regulatory Authority to obtain approval to conduct human clinical trials of a
Product for an Indication.

1.30.        “Indication” means a type of cancer (tumor type) or a disease,
disorder or a condition other than a type of cancer.

1.31.        “Infinity Existing Know-How” means any Know-How owned by or
licensed to Infinity as of the Effective Date which is directed to the
development, manufacture, use or sale of an Active Pharmaceutical Ingredient of
a Product.  For the avoidance of doubt, for purposes of the foregoing, Know-How
that is “directed to” an API shall not include general formulations and general
manufacturing methodologies that are conceived and reduced to practice outside
of the course of performing activities pursuant to a Research and Development
Plan.

1.32.        “Infinity Existing Patent Rights” means (i) any Patent Rights set
forth on Exhibit Y, (ii) any Patent Rights that may arise from the Inventions
set forth in Exhibit Y, and (iii) any Patent Rights owned by or licensed to
Infinity as of the Effective Date that claim an Active Pharmaceutical Ingredient
of a Product or the manufacture or use thereof.

1.33.        “Infinity Existing Rights” means individually and collectively
Infinity Existing Patent Rights and Infinity Existing Know-How.

1.34.        “Infinity General Invention” means any Invention, other than a
Collaboration Invention or MedImmune General Invention (i) owned by Infinity or
any of its Affiliates before or during the Term and/or (ii) licensed to Infinity
or any of its Affiliates before or during the Term, with the right in each case
to grant a sublicense hereunder in each case, which Invention is useful or
necessary with respect to the development, manufacture, use or sale of a
Product;

7


--------------------------------------------------------------------------------




provided, however, with respect to Products of a Project as to which Infinity is
an Opt-Out Party, such Inventions that become owned or licensed with respect to
such Products during the Term are limited to those that become owned or licensed
during the Term and prior to one year after the Opt-Out Date for such Project.

1.35.        “Infinity General Patent Rights” means any Patent Rights, other
than Collaboration Patent Rights, Infinity Existing Patent Rights or MedImmune
General Patent Rights, that claim an Infinity General Invention.

1.36.        “Infinity General Know-How” means any Know-How, other than
Collaboration Know-How, Infinity Existing Know-How or MedImmune General
Know-How, (i) owned by Infinity or its Affiliates before or during the Term or
(ii) licensed to Infinity or any of its Affiliates before or during the Term,
with the right in each case to grant a sublicense hereunder, in each case which
Know-How is useful or necessary with respect to the development, manufacture,
use or sale of a Product; provided, however, with respect to Products of a
Project as to which Infinity is an Opt-Out Party, such Know-How that becomes
owned or licensed with respect to such Products during the Term is limited to
Know-How that becomes owned or licensed during the Term and prior to one year
after the Opt-Out Date for such Project.

1.37.        “Infinity General Rights” means individually and collectively
Infinity General Patent Rights, Infinity General Know-How and Infinity General
Inventions.

1.38.        “Infringement Claim” means a Claim by a Third Party that the
making, using, offering for sale, sale or importation of a Product infringes any
Third Party intellectual property right.

1.39.        “Invention” means all ideas, data, writings, inventions,
discoveries, improvements and other technology, whether or not patentable or
copyrightable.

8


--------------------------------------------------------------------------------


1.40.        “JCT” means the Joint Commercialization Team of Section 6.2.

1.41.        “JDT” means the Joint Development Team(s) of Article 3.

1.42.        “Know-How” means data, information, know-how, compounds and
reagents and the rights thereto other than Patent Rights.

1.42A      “Litigation Expenses” means court costs, reasonable fees of
attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment.

1.42B      “Loss(es)” means all damages (including all incidental and
consequential damages claimed by Third Parties), deficiencies, defaults,
assessments, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, taxes, liens, losses, lost profits claimed by Third
Parties, expenses, costs and fees (including without limitation interest, but
excluding Litigation Expenses) and includes all damages awardable pursuant to
statute and treble damages.

1.43.        “Marketing Expenses” means with respect to a Product, on a
Product-by-Product basis, the reasonable costs incurred or accrued pursuant to a
Marketing Plan by the Selling Party or reimbursed to the Non-Selling Party
pursuant to co-promotion under this Agreement, with respect to pre-launch,
launch, and post-launch advertising and other marketing activities including,
without limitation, expenses of patient programs such as those involving
compassionate use, indigents, uninsured and underinsured, training, disease
information and management, and compliance; expenses related to Promotional
Materials, space or time in various media, direct mail campaigns, samples,
advertising agency fees and other promotion activities; and phase IV studies
(whether or not required by a Regulatory Authority) which costs are limited to:
[***].  All cost determinations made hereunder shall be made in accordance with
GAAP.  Marketing Expenses do not include Selling Expenses.  Marketing Expenses
incurred by

9


--------------------------------------------------------------------------------




a Selling Party with respect to a Product shall not materially exceed the
aggregate expenses associated with the marketing (defined in the same way as
Marketing Expenses) of similar products by Third Parties that are pharmaceutical
or major biotechnology companies.

1.44.        “Marketing Plan” means the Marketing Plan of Section 6.2.

1.45.        “MedImmune General Invention” means any Invention, other than a
Collaboration Invention or Infinity General Invention (i) owned by MedImmune or
any of its Affiliates before or during the Term and/or (ii) licensed to
MedImmune or any of its Affiliates before or during the Term, with the right in
each case to grant a sublicense hereunder, in each case, which Invention is
useful or necessary with respect to the development, manufacture, use or sale of
a Product; provided, however, with respect to Products of a Project as to which
MedImmune is an Opt-Out Party, such Inventions that become owned or licensed
with respect to such Products during the Term are limited to those that become
owned or licensed during the Term and prior to one year after the Opt-Out Date
for such Project.

1.46.        “MedImmune General Patent Rights” means any Patent Rights, other
than Collaboration Patent Rights and Infinity General Patent Rights, that claim
a MedImmune General Invention.

1.47.        “MedImmune General Know-How” means any Know-How, other than
Collaboration Know-How, Infinity Existing Know-How and Infinity General
Know-How, (i) owned by MedImmune or its Affiliates before or during the Term or
(ii) licensed to MedImmune or any of its Affiliates before or during the Term,
with the right in each case to grant a sublicense hereunder, in each case which
Know-How is useful or necessary with respect to the development, manufacture,
use or sale of a Product; provided, however, with respect to Products of a
Project as to which MedImmune is an Opt-Out Party, such Know-How that becomes
owned

10


--------------------------------------------------------------------------------




 or licensed with respect to such Products during the Term is limited to
Know-How that becomes owned or licensed during the Term and prior to one year
after the Opt-Out Date for such Project.

1.48.        “MedImmune General Rights” means individually and collectively
MedImmune General Patent Rights, MedImmune General Know-How and MedImmune
General Inventions.

1.49.        “Net Sales” means with respect to Product and Royalty Bearing
Product on a Product-by-Product and Royalty Bearing Product by Royalty Bearing
Product basis, the gross sales accrued in a particular period for financial
reporting purposes of any and all Products and Royalty Bearing Product sold by a
Selling Party or its Affiliates to a Third Party and included in reported net
sales under GAAP after deducting for the following sales allowances and expenses
directly related to gross sales of the applicable Product or Royalty Bearing
Product, as determined by such Party under GAAP, if not previously deducted,
from the gross sales amount invoiced:

(a)           trade, quantity and/or cash discounts, allowances or rebates,
including promotional, service or similar discounts or rebates and discounts or
rebates to governmental or managed care organizations, to the extent actually
given or allowed;

(b)           credits or allowances with respect to Products or Royalty Bearing
Products by reason of rejection, defects, recalls or returns, or chargebacks;

(c)           any tax, tariff, duty or government charge (including any sales,
value added, excise or similar tax or government charge, but excluding any
income tax) levied on the sale, transportation or delivery of any Product or
Royalty Bearing Product;

(d)           a reasonable allowance for bad debt;

(e)           any charges for freight, postage, shipping or transportation, or
for insurance (if and to the extent included in the amount invoiced to the Third
Party); and

11


--------------------------------------------------------------------------------




(f)            any administrative fees owed to group purchasing organizations or
managed care entities for sale of such Products or Royalty Bearing Products.

The Selling Party shall make periodic adjustments of the amounts described in
(a) through (f) to its initial accruals of such amounts applied in a prior
calendar quarter to reflect amounts actually incurred or taken by such Party;
provided, however, that it shall use the same accrual that it uses for its own
financial accounting purposes, and that it shall account for reserves and
allowances for such Products or Royalty Bearing Products in a manner consistent
with its methods for establishing reserves and allowances for other similar
products.

(A)          In the event a Product or Royalty Bearing Product is sold as part
of a Combination Product and the Product or Royalty Bearing Product, as well as
each of the other clinically active components included in the Combination
Product (the “Other Products”), are sold separately in the relevant country, the
Net Sales from such Combination Product, shall be the amount determined by
multiplying the Net Sales of the Combination Product, during the applicable
reporting period, by the fraction, A/A+B, where A is the average gross sales
price of the Product or Royalty Bearing Product when sold separately in finished
form and B is the average gross sales price of the Other Products when such
Other Products are sold separately in finished form, in each case during the
applicable reporting period or, if sales of both the Product or Royalty Bearing
Product, and the Other Products did not occur in such period, then in the most
recent reporting period in which sales of both occurred.

(B)           In the event a Product or Royalty Bearing Product is sold as part
of a Combination Product and average gross sales price cannot be determined for
such Product or Royalty Bearing Product and all Other Product(s) included in the
Combination Product, Net Sales, shall be calculated by multiplying the Net Sales
of the Combination Product by the

12


--------------------------------------------------------------------------------




fraction C/(C+D) where C is the standard Fully-Absorbed Cost of Goods of the
Product or Royalty Bearing Product and D is the standard fully-absorbed cost of
the Other Products, calculated in the same manner as Fully Absorbed Cost of
Goods, in each case during the applicable reporting period.

1.50.        “Opt-Out-Date” has the meaning of Section 12.1.

1.51.        “Opt-Out-Party” has the meaning set forth in Section 12.1.

1.52.        “Non-Selling Party” means, on a Product-by-Product basis, on a
country-by-country basis, any Party who is not a Selling Party, provided that
such Party is not an Opt-Out Party with respect to the Project of which the
Product is a member.

1.53.        “Patent Rights” means United States and foreign patents, patent
applications, provisional patent applications, certificates of invention,
applications for certificates of invention, divisions, continuations,
continuations-in-part, non-provisional patent applications claiming priority
benefit of a provisional application, continued prosecution applications,
national and regional stage counterparts, together with any extensions,
registrations, confirmations, reissues, re-examinations or renewals of the above
as well as supplementary protection certificates therefore, and any other form
of government-issued patent protection directed to the inventions claimed in the
foregoing.

1.54.        “Party” means Infinity or MedImmune and collectively the “Parties”.

1.55.        “Phase I Clinical Trial” means, as to a Product, the first
controlled and lawful study in humans of the safety of such Product, which is
prospectively designed to generate sufficient data (if successful) to commence a
Phase II Clinical Trial of such Product, as further exemplified in Federal
Regulation 21 C.F.R. 312.21(a), or corresponding non-US applicable laws.

13


--------------------------------------------------------------------------------




1.56.        “Phase II Clinical Trial” means, as to a Product, a controlled and
lawful study in humans of the safety, dose ranging and efficacy of such Product,
which is prospectively designed to generate sufficient data (if successful) to
commence a Pivotal Trial of such Product, as further exemplified in Federal
Regulation 21 C.F.R. 312.21(b), or corresponding non-US applicable laws.

1.57.        “Pivotal Trial” means, as to a Product, a controlled and lawful
study in humans of the clinical benefit of such Product, which is prospectively
designed to generate sufficient data (if successful) to support Regulatory
Approval (including Subpart H) of such pharmaceutical product or label expansion
of such pharmaceutical product, as further exemplified in Federal Regulation 21
C.F.R. 312.21(c).

1.58.        “Primary Contact Person” has the meaning set forth in Section 2.7
hereof.

1.59.        “Product” means an Hsp90 Product and/or Hedgehog Product.

1.60.        “Product Costs” means on a Product-by-Product basis the aggregate
of all expenses of either Party (including accruals legitimately chargeable
against profits) in connection with the commercialization, manufacture and
distribution of Product, consisting of only the following:

[***].

1.60B      “Product Liability Claim” means (i) a Claim by a Third Party that a
Product has resulted in personal injury or death or (ii) a medical monitoring
Claim by a Third Party (e.g., a Claim in anticipation of or intended to prevent
or forestall personal injury or death as the result of a Product).

1.61.        “Product Revenues” means on a Product-by-Product basis any and all
revenue received by the Selling Party for Product (other than Net Sales) and/or
rights to Product and/or under an agreement with respect to Product (other than
Net Sales), including, but not limited to,

14


--------------------------------------------------------------------------------




(a) monies received pursuant to a license(s) such as upfront fees, milestones,
royalties, monies received for marketing rights and/or distribution rights and
(b) and monies received as damages and/or in settlement of a legal action(s)
with respect to Product.

1.62.        “Project” means Hedgehog Project and/or Hsp90 Project.

1.63.        “Promotional Materials” means advertising, promotional, educational
and communication materials, in whatever form or medium, for marketing,
advertising and promotion of a Product for distribution to a Third Party
(including without limitation medical professionals) and to a Party’s sales
force in accordance with the terms of the Marketing Plan.

1.64.        “Recall Expense” means the cost and expense calculated in
accordance with GAAP for recall or market withdrawal of Product required or
requested by a governmental authority having jurisdiction thereover or as a
result of a decision of the Selling Party, including, but not limited to,
expenses incurred for replacement of Product.

1.65.        “Regulatory Approval(s)” means any and all approvals from
regulatory authorities in any country or region required lawfully to manufacture
and market Product in any such country or region, including without limitation
any Product pricing and reimbursement approvals where applicable.

1.66.        “Regulatory Authority” means any national (e.g., the FDA),
supra-national (e.g., the EMEA) or other regulatory agency or governmental
entity involved in the granting of Regulatory Approval for, or in the regulation
of human clinical studies of, Product.

1.67.        “Research and Development Plan” means for each Project each
research and development plan and amendments thereto that is approved by the
JDT.

1.68.        “Revenue” means on a Product-by-Product basis the aggregate of Net
Sales and Product Revenues.

15


--------------------------------------------------------------------------------




1.69.        “Royalty Percentage” means on a Product-by-Product basis the
following percentage depending on the stage of development of each Product in
the Project as of the Opt-Out Date for the Project:

Opt-Out Date

 

Percentage

i. Up to dosing of a patient in a Phase I Clinical Trial

 

[***] Percent ([***]%)

ii. After dosing of a patient in a Phase I Clinical Trial and up to dosing of a
patient in a Phase II Clinical Trial

 

[***] Percent ([***]%)

iii. After dosing of a patient in a Phase II Clinical Trial up to dosing of a
patient in a Pivotal Trial

 

[***] Percent ([***]%)

iv. After dosing of a patient in a Pivotal Trial up to filing for Regulatory
Approval in the United States.

 

[***] Percent ([***]%)

v. After filing for Regulatory Approval in the United States and thereafter.

 

[***] Percent ([***]%)

 

1.70.        “Royalty Bearing Product” means a Product of a Project as to which
Project a Party has exercised Opt-Out rights under Article 12.

1.71.        “Selling Expenses” means with respect to a Product, on a
Product-by-Product basis, the reasonable costs incurred or accrued by the
Selling Party with respect to the selling of the Product in the Territory which
costs are limited to: [***].  All cost determinations made hereunder shall be
made in accordance with GAAP.  Selling Expenses incurred by a Selling Party with
respect to a Product shall not materially exceed the aggregate expenses
associated with the selling (defined in the same way as Selling Expenses) of
similar products by Third Parties that are pharmaceutical or major biotechnology
companies.

1.72.        “Selling Party” means, with respect to a given Product in a
country, (i) MedImmune and its Affiliates unless MedImmune becomes an
Opt-Out-Party, in which case, if Infinity at such time is a Non-Selling Party,
Infinity may become the Selling Party or (ii) Infinity and its

16


--------------------------------------------------------------------------------




Affiliates, if Infinity becomes the Selling Party for such Product in such
country under Section 5.4.

1.73.        “Sublicensee” means any person or entity (other than a contract
distributor having no right to promote, market or sell the Product) that
receives from a Selling Party a permitted sublicense to promote, market, or sell
the Product.

1.74.        “Term” has the meaning set forth in Section 14.1.

1.75.        “Territory” means the world.

1.76.        “Third Party” means any entity other than Infinity or MedImmune and
their respective Affiliates.

1.77.        “Valid Claim” means an issued claim of an unexpired patent,
included within Collaboration Patent Rights and/or Infinity Existing Patent
Rights and/or patents licensed to a Selling Party under this Agreement which has
not been abandoned with no rights remaining, disclaimed, held permanently
revoked, or held invalid or unenforceable by a court of competent jurisdiction
or administrative agency in an unappealed or unappealable decision, and which
has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise.

1.78.        “Worldwide Net Sales” means (i) aggregate Net Sales by the Selling
Party and its Affiliates and (ii) aggregate net sales (calculated in the same
manner as Net Sales) by Sublicensees of the Selling Party and its Affiliates and
any further sublicensees.

ARTICLE 2

RESEARCH AND DEVELOPMENT COSTS

2.1           For each Project, MedImmune and Infinity, shall prepare a rolling
research and development plan for the earlier of a three-year period or through
projected Product approval which shall describe the research and development
activities for the applicable Project, including

17


--------------------------------------------------------------------------------




without limitation research, pre-clinical studies, toxicology, formulation
activities, manufacturing development, scale up of production process, and
clinical trials as appropriate for the stage of research and development which
shall be updated annually.  The research and development plan shall also include
a summary of the estimated costs expected to be incurred under the research and
development plan during the covered period and a description of, and budget for,
all activities proposed for such period under the research and development
plan.  In addition, the research and development plan shall specify the
responsibilities and work to be performed by each Party, identify the number of
personnel to be used by each Party in performing activities in connection with
the research and development plan, as well as activities to be performed by
Third Parties.

2.2           For each Project, MedImmune and Infinity each agree that it shall
cause the JDT to approve a Research and Development Plan for each calendar year
that includes a level of efforts, resources and monies sufficient to research,
develop and manufacture Product and to seek Regulatory Approval of Product in at
least the United States, Europe and Japan.  The initial rolling three-year
Research and Development Plan for each Project shall be prepared and approved
within thirty (30) days of the Effective Date and shall be consistent with the
plan separately provided by Infinity to MedImmune on August 22, 2006.

2.3           (a)           The research and development plan prepared by the
Parties (except for the initial Research and Development Plan), shall be
submitted to the JDT for approval by no later than June 30 of the calendar year
preceding the three (3) calendar years covered therein.  The research and
development plan approved by the JDT in amended or unamended form for a Project
shall be the Research and Development Plan for the Project.  The Research and
Development Plan shall always be a rolling three year plan and the Research and
Development

18


--------------------------------------------------------------------------------




Plan shall be updated or amended at least annually by no later than August
1st of each year preceding the year for which the update is being made.

(b)           Notwithstanding Section 2.3(a), the Research and Development Plans
approved by the JDT after the initial Research and Development Plan with respect
to the periods covered by the initial Research and Development Plan shall be
consistent with the initial Research and Development Plan unless a change is
required thereto as a result of a clinical hold, unavailability of clinical
supply of Product and/or material events affecting the initial Research and
Development Plan, in which case the Research and Development Plan for such
period and the corresponding expenditures by the Parties thereunder will be
adjusted accordingly by agreement of the JDT.

2.4           In a calendar year, unless approved in writing by the Parties,
neither Party shall incur or enter into contracts to incur Development Costs
that exceed [***] percent ([***]%) of the amount of the budget allocated to such
Party for such calendar year under a Research and Development Plan.

2.5           Each Party shall report to the other Party through the JDT, the
Development Costs actually incurred by each Party in a calendar quarter within
twenty (20) calendar days after the end of the applicable calendar quarter.  The
JDT shall determine the aggregate Development Costs for the applicable calendar
quarter and determine the amount of Development Costs that should have been
allocated to MedImmune based on the Applicable Percentage, and the Development
Costs that should have been allocated to Infinity based on the Applicable
Percentage.  The JDT shall report such calculation to both Parties within ten
(10) Business Days after receiving the reports thereby communicating its
determination as to Development Costs owed.  To the extent that a Party has
incurred Development Costs in excess of the Development

19


--------------------------------------------------------------------------------




Costs that should have been incurred by such Party based on the Applicable
Percentage, within (30) days, the other Party shall pay to such Party such
excess so that each Party bears the Applicable Percentage of such aggregate
Development Costs for such calendar quarter.

2.6           Each Party shall keep and shall cause each of its Affiliates and
their contractors to keep full and accurate records and books of account
containing all particulars that may be necessary for the purpose of calculating
Development Costs to be charged to the other Party pursuant to this Agreement. 
Such books of account shall be kept by a Party at its places of business and,
with all necessary supporting data shall, for the three (3) years next following
the end of the calendar year to which each shall pertain be open for inspection
by auditors, which may be the other Party’s internal audit team or an
independent certified accounting firm selected by the other Party and reasonably
acceptable to the Party whose books are being inspected upon reasonable notice
during normal business hours at the other Party’s expense for the sole purpose
of verifying Development Costs in compliance with this Agreement, but in no
event more than once each calendar year.  All information and data offered shall
be used only for the purpose of verifying Development Costs.  In the event that
such inspection shall indicate that in any calendar year the charges for
Development Costs were overstated by at least five percent (5%), then the Party
whose books are being inspected shall pay the cost of the inspection.  All
underpayments and overpayments revealed by such audit are immediately due and
payable.  Upon the expiration of three (3) years after a calendar year, the
Development Costs reported by a Party for such period shall be binding on both
Parties, except to the extent that inspection during such period indicated an
overpayment or underpayment.

2.7           MedImmune and Infinity shall each designate an initial primary
contact person (“Primary Contact Person”) who shall be responsible for the
interactions between the Parties

20


--------------------------------------------------------------------------------




related to this Agreement.  The Primary Contact Persons shall attempt to
promptly resolve any disputes that arise under a Project and, if they are unable
to do so, such dispute shall be referred to the JDT.  Each Party may change its
Primary Contact Person upon written notice to the other Party.  Each Party’s
Primary Contact Person may also serve as one of its representatives on the JDT. 
The Primary Contact Person for each Party shall designate for each Project one
or more employees of such Party as members of a project team(s), who shall meet
as often as needed to coordinate the work of the Parties under the applicable
Research and Development Plan.

2.8           Know-How Transfers.

(a)           Infinity shall transfer to MedImmune Infinity Existing Know-How,
Collaboration Know-How and Infinity General Know-How, as applicable, as
requested by MedImmune to the extent the same is necessary or useful to enable
MedImmune to perform its obligations and exercise its rights under this
Agreement.

(b)           MedImmune shall transfer to Infinity MedImmune General Know-How
and Collaboration Know-How, as applicable, as requested by Infinity to the
extent the same is necessary or useful to enable Infinity to perform its
obligations and exercise its rights under this Agreement.

ARTICLE 3

JOINT DEVELOPMENT TEAM

3.1           (a)           Until the Opt-Out-Date for a Project, each Project
shall be managed and directed by a committee initially composed of six (6)
members (which may be adjusted by the JDT, as long as there is an even number of
members), with MedImmune appointing one-half of the members and Infinity
one-half of the members (the “JDT”).  MedImmune and Infinity may

21


--------------------------------------------------------------------------------




also appoint such non-voting ex-officio members of the JDT as each Party may
deem appropriate, provided that any such ex-officio member that is not an
employee signs an appropriate confidentiality agreement.

(b)           The JDT shall meet at least once each calendar quarter in person
or by telephone or by video conference.  A quorum for the conduct of business at
any meeting of the JDT shall consist of at least one representative of MedImmune
and at least one Infinity representative.  Each of Infinity and MedImmune, shall
have one vote, and subject to Section 3.1(d) all decisions shall be reached by a
unanimous vote.  The Parties shall cause the JDT to review and vote on each
submitted research and development plan.  The JDT has the authority to approve
Research and Development Plans.

(c)           The JDT shall review each approved Research and Development Plan
at least once each year or at the request of any member, and shall decide
whether or not to amend the Research and Development Plan, as the case may be.

(d)           If there is a tie vote in the JDT, or if the JDT is unable to
resolve a dispute referred to the JDT, Infinity and MedImmune agree to exert all
reasonable efforts to arrive at a mutually acceptable resolution, including a
meeting between their CEO’s or a person designated by a CEO.  In the event that
there is a tie vote or dispute as to a Project that is not resolved by the
respective CEOs or their designees within thirty (30) days after submission to
the CEOs, then such shall be resolved by binding arbitration in accordance with
Exhibit A.

(e)           The JDT shall be responsible for providing advice with respect to
and generally supervising research and development pursuant to all Research and
Development Plans and for deciding disputes between the Parties with respect to
work to be performed under any Research and Development Plan.  It is
specifically understood, however, that the day-to-day

22


--------------------------------------------------------------------------------




management of the activities allocated to either Party under any Research and
Development Plan shall be managed by such Party rather than the JDT.

(f)            The JDT shall keep accurate minutes of its deliberations which
shall record all proposed decisions and all actions recommended or taken.  The
Parties shall alternate responsibility for the preparation of the draft minutes
on an annual basis.  Draft minutes shall be sent to all members of the JDT
within fifteen (15) days after each meeting and shall be approved, if
appropriate, or amended and approved as amended within thirty (30) days by a
quorum of the JDT.  All records of the JDT shall at all times be available to
both Infinity and MedImmune.

(g)           With respect to a Project, the JDT shall cease to have voting
authority as to all Products of a Project upon Regulatory Approval for the first
Product of such Project.  Thereafter, the JDT shall continue to exist as a
sub-committee of the JCT, reporting to and advising the JCT with respect to
development matters.  If either Party becomes an Opt-Out Party with respect to a
Project, the JDT with respect to such Project shall cease to exist.

(h)           The chairperson of the JDT shall have the following roles and
responsibilities: (a) to call meetings of the JDT, send notice of each such
meeting and designate the time, date and place of each such meeting; (b) to
convene or poll the members of the JDT by other permitted means; (c) to
establish the agenda for each meeting of the JDT, subject to the right of any
member of the JDT to add additional agenda items at any meeting; (d) to prepare
comments to the draft minutes prepared by the secretary of the JDT and
communicate with the secretary to finalize the draft minutes prior to
circulation to all members of the JDT; and (e) to execute, along with the
secretary of the JDT, the final minutes of the meetings of the JDT.  The
chairperson shall alternate each calendar year between a member appointed by
Infinity and a

23


--------------------------------------------------------------------------------




member appointed by MedImmune, with a member appointed by Infinity being the
first chairperson for each JDT, and serving until the end of calendar year 2007.

(i)            Each Party shall provide the JDT with quarterly written reports
regarding the status of the activities for the Project.

(j)            Each Party shall be responsible for all travel and related costs
and expenses for its members, designees and non-JDT invitees to attend meetings
of, and otherwise participate in, the JDT.

(k)           If a JDT member cannot attend a particular JDT meeting, such
member may send a designate authorized to make decisions.

ARTICLE 4

RESEARCH, DEVELOPMENT AND REGULATORY

4.1           With respect to a Project each Party that has not become an
Opt-Out Party agrees to perform the work assigned to that Party under a Research
and Development Plan for that Project.  All such work will be conducted, in a
professional manner and at a level of quality appropriate to major biotechnology
companies.

4.2           Each Party shall prepare a written report prior to a scheduled
meeting of the JDT with respect to the work performed by such Party under a
Research and Development Plan and deliver such report to the JDT prior to the
scheduled meeting.

4.3           In preparing a research and development plan and subsequent
approval thereof by the JDT or JCT pursuant to this Agreement, work thereunder
shall be assigned to a Party based upon the respective Parties ability to
perform such activity.  Subject to the preceding sentence, the Parties
contemplate that Infinity will have primary responsibility for activities
involving

24


--------------------------------------------------------------------------------




expertise in development of small molecules such as lead identification and
optimization, medicinal chemistry, preclinical development, early translational
clinical development through initial evidence of safety and efficacy in humans,
process chemistry and development and manufacturing scale-up, and that MedImmune
shall have primary responsibility for pivotal clinical trials, for obtaining
worldwide Regulatory Approval and for commercialization.

4.4           (a)           Infinity will file, own and maintain the INDs with
respect to a given Product until the earlier of the end of a Phase II Clinical
Trial meeting with the FDA or immediately prior to the initiation of the first
Pivotal Trial in any country with respect to such Product.  At the earlier of
the end of a Phase II Clinical Trial meeting with the FDA or immediately prior
to initiation of the first Pivotal Trial for a given Product in any country
Infinity will transfer all INDs with respect to such Product to MedImmune in all
countries in which MedImmune is the Selling Party and thereafter the Selling
Party in a country will file, own and maintain all INDs and Regulatory Approvals
for such Product in such country.  The owner of the IND in the United States
shall be responsible for the global product safety database for tracking safety
issues with respect to the Product.

(b)           The owner of the IND shall within the time permitted under
applicable regulations, file or cause to be filed with the FDA and any other
applicable Regulatory Authority, all notices, assignments, documents or other
materials required by the laws of the Territory to be filed in connection with
such Product.  The owner of the IND shall be responsible for developing Product
labeling, package inserts, imprinting and packaging data as appropriate, for the
Product.  The owner of the IND shall be responsible for all regulatory
compliance activities with respect to such Product.  The other Party shall
provide any information and assistance reasonably requested by the owner of the
IND for any regulatory filing, Product

25


--------------------------------------------------------------------------------




labeling development, and all regulatory compliance activities with respect to
such Product.  The other Party agrees that time is of the essence with regard to
these matters and will take all steps necessary to respond to the owner of the
IND in a timely manner.  The owner of the IND agrees that, to the extent
reasonably possible given such time constraints, prior to the Opt-Out Date for a
Project, the other Party shall have a reasonable opportunity to review and
comment upon regulatory filings and all substantive correspondence to or from
the FDA or comparable Regulatory Authorities with respect to such Products of
such Project and that the owner of the IND shall consider such comments in
determining its activities with respect to interactions with the FDA and
comparable Regulatory Authorities.  The Selling Party and the Non-Selling Party
with respect to a Product shall have the right to attend meetings with
Regulatory Authorities with respect to such Product, however, the Party that is
not the owner of the IND shall participate in such meetings only as an observer.

(c)           On a country-by-country basis, the Selling Party shall have
responsibility (subject to any responsibility provided to Infinity in any
co-promotion agreement entered into pursuant to Section 6.4), to respond to
questions and inquiries relating to the Product raised by health care
professionals and customers and shall, if so requested by the Non-Selling Party,
provide the Non-Selling Party with details of such questions and inquiries
received and responses given.  The Selling Party will establish and implement
effective procedures and mechanisms for responding to such questions and
inquiries.

(d)           On a country-by-country basis, the Selling Party shall assume all
responsibility (subject to any responsibility provided to Infinity in any
co-promotion agreement entered into pursuant to Section 6.4) for all
correspondence and communication with physicians and other health care
professionals relating to the Product.  The Selling Party shall keep such

26


--------------------------------------------------------------------------------




records and make such reports as shall be reasonably necessary to document such
communications in compliance with all applicable regulatory requirements and
shall, if so requested by the Non-Selling Party, make available to the
Non-Selling Party such records and reports.  The Non-Selling Party shall refer
all such questions regarding the Products to the Selling Party in a timely
manner.

(e)           Each Party shall promptly upon the Effective Date of this
Agreement and thereafter at all times during the Term promptly disclose to the
other Party all significant information of which it becomes aware, which it can
legally disclose and which it reasonably believes will have a material
commercial impact on the detailing, promotion, marketing and sale of the Product
in accordance with this Agreement.

(f)            The owner of the IND shall have full responsibility for
completing and filing the annual report and all other required reports in the
Territory for the Product.

(g)           Effective upon filing of an IND for a Product, the owner of the
IND shall be responsible for reporting adverse experiences and reactions with
respect to the Product in conformance with all applicable laws, rules and
regulations.  Each of Infinity and MedImmune shall send to the other, throughout
such period, copies of all such adverse experience or reaction reports, with all
“Serious” and “Unexpected” adverse experiences (and relevant government
reporting forms) sent to the other Party no later than five (5) calendar days of
such Party’s receipt, and all adverse experiences or reactions other than
“Serious” or “Unexpected” adverse experiences (and relevant government reporting
forms) sent to the other party no later than 30 calendar days after such Party’s
receipt.  MedImmune and Infinity will develop pharmacovigilance procedures to
comply with applicable regulations and orders of Regulatory Authorities.

27


--------------------------------------------------------------------------------


(h)           Notwithstanding anything else in this Section 4.4 to the contrary,
during the period that the JDT has decision making authority for a Project, the
actions of the owner of the IND pursuant to this Section 4.4 shall be consistent
with the decisions of the JDT and the Research and Development Plan.

4.5           The Selling Party of a Product in the United States will be
responsible for manufacturing or having manufactured such Product for worldwide
use.  In the event that both Parties and/or their Affiliates are Selling Parties
of a given Product in the Territory, the Parties shall establish a supply and
quality agreement for such Product which shall provide for the equitable
allocation of Product among countries in the Territory and other commercially
reasonable terms.  If the Selling Party of a Product in the United States fails
to meet its supply responsibilities, the Selling Party for such Product in any
other country shall have the right to manufacture and have manufactured such
Product for use and sale in such other country.

ARTICLE 5

LICENSES AND NON-COMPETE

5.1           (a)           For each Project, Infinity hereby grants to
MedImmune, a worldwide and, subject to Section 5.4, sublicensable right and
license that is co-exclusive with Infinity under the Infinity General Rights,
Infinity Existing Rights and Collaboration Rights to make, have made, use, sell,
offer to sell and import Product in the Field in accordance with the terms and
conditions of this Agreement, and such license shall automatically terminate (i)
for all Products of a Project as to which MedImmune becomes an Opt-Out Party
effective as of the Opt-Out Date and (ii) in each country for each Product as to
which MedImmune becomes the Non-Selling Party except for a non-exclusive license
to make and have made Products in any country of the world for sale

28


--------------------------------------------------------------------------------




in a country where MedImmune is the Selling Party.  On a Project-by-Project
basis, if MedImmune has not become an Opt-Out Party, Infinity agrees not to
exercise any or grant any rights or licenses under any of the rights and
licenses retained by Infinity under this Section 5.1(a) with respect to Product
in any country of the Territory, except to the extent useful or necessary to
perform its obligations or exercise its rights under this Agreement (including
under any co-promotion agreement entered into pursuant to Section 6.4.) or to
make and have made such Product in any country of the world for sale in a
country where Infinity is the Selling Party.

(b)           For each Product in each country as to which Infinity is the
Selling Party, MedImmune agrees to grant and hereby grants to Infinity a
sublicensable right and license under Collaboration Rights and MedImmune General
Rights that is co-exclusive with MedImmune to (i) make and have made such
Product in any country of the world for sale in such countries, and (ii) use,
sell, offer to sell and import such Products in such countries in the Field, in
accordance with the terms and conditions of this Agreement, and such license
shall automatically terminate for a Project (and for each Product in the
Project) as to which Infinity becomes an Opt-Out Party effective as of the
Opt-Out Date.  On a Project-by-Project basis, if Infinity has not become an
Opt-Out Party, MedImmune agrees not to exercise any or grant any rights or
licenses under any of the rights and licenses retained by MedImmune under this
Section 5.1(b) with respect to a Product in any country of the Territory, as to
which Infinity is the Selling Party, except to the extent useful or necessary to
perform its obligations or exercise its rights under this Agreement including
the rights and licenses granted to MedImmune under Section 5.1.

(c)           Any license granted under this Section 5.1 that is a sublicense
shall be in accordance with the terms of the license agreement under which the
sublicense is granted.

29


--------------------------------------------------------------------------------




5.2           (a)           For each Project, MedImmune hereby grants to
Infinity a co-exclusive worldwide right and license under the MedImmune General
Rights and Collaboration Rights to make, have made, use and import Product of
said Project in the Field, but only to the extent useful or necessary to perform
Infinity’s obligations or exercise its rights under a Research and Development
Plan, which license shall automatically terminate for a Project (and for each
Product in the Project) as to which Infinity becomes an Opt-Out Party effective
as of the Opt-Out Date.  On a Project-by-Project basis, if Infinity has not
become an Opt-Out Party, MedImmune agrees not to exercise any or grant any
rights or licenses under any of the rights and licenses retained by MedImmune
under this Section 5.2(a) to develop, market or sell a Product in any country of
the Territory, except to the extent useful or necessary to perform its
obligations or exercise its rights under this Agreement including the rights and
licenses granted to MedImmune under Section 5.1.

(b)           Any license granted under this Section 5.2 that is a sublicense
shall be in accordance with the terms of the license agreement under which the
sublicense is granted.

5.3           [Purposely Omitted]

5.4           (a)           Either Party is free to grant sublicenses to its
Affiliates with respect to the licenses granted to it by the other Party
hereunder; provided, however, that such Party shall remain liable for all of its
obligations hereunder and shall ensure that its Affiliates comply with all
obligations of such Party hereunder.

(b)           In the event that MedImmune decides to grant a (sub)license to any
Third Party with respect to sales of a Product in the United States or in one or
more countries outside of the United States and at such time Infinity is a
Non-Selling Party with respect to such Product in the United States or such
other countries, as the case may be, MedImmune shall provide

30


--------------------------------------------------------------------------------




written notice to Infinity of such decision.  In the event that Infinity desires
to become a Selling Party for such Products in the United States or in such
other countries, Infinity shall provide written notice thereof to MedImmune
within thirty (30) days after receipt of such notice.  The Parties thereafter
shall discuss in good faith the ability of Infinity at such time to market and
sell such Product in the United States or such one or more countries, as the
case may be, in a manner that protects the profit interests of both Parties.  If
the Parties do not reach agreement as to such issue, then Infinity shall have
the right to submit such issue to arbitration pursuant to Exhibit A.

(c)           If Infinity does not provide MedImmune the notice of Section
5.4(b) or if Infinity does not submit the issue to arbitration within ten (10)
days after notice that MedImmune does not agree with Infinity becoming the
Selling Party or if in the arbitration it is determined that Infinity does not
have such capabilities of Section 5.4(b), then MedImmune shall have the right to
(sub)license such Products in such countries to a Third Party, subject to
Infinity’s consent as to the entity who will be the Sublicensee which consent
shall not be unreasonably withheld or delayed.

(d)           If MedImmune agrees that Infinity should be the Selling Party for
such Products in the United States or such other countries or if it is
determined in an arbitration that Infinity has the qualifications of Section
5.4(b) for becoming the Selling Party for such Products in the United States or
such other countries, as the case may be, then with respect thereto, Infinity
shall become the Selling Party (with the right to sublicense commercialization
rights with the consent of MedImmune, such consent not to be unreasonably
withheld) and MedImmune the Non-Selling Party.

31


--------------------------------------------------------------------------------




(e)           For Europe, if MedImmune proposes to grant a (sub)license for a
plurality of countries in Europe, then Infinity’s rights under this Section 5.4
(except Section 5.4(a)) shall require that Infinity meets the qualifications to
become a Selling Party for all of such countries.

(f)            If Infinity becomes the Selling Party in any country, MedImmune
will, transfer all Promotional Materials, customer lists and other information
in its possession related to the promotion of the applicable Product in such
country to Infinity and perform such services as Infinity may reasonably request
with the goal of effecting a smooth transition of the promotion duties
previously performed by MedImmune.  The Parties shall equally share the expense
thereof.

(g)           If Infinity becomes the Selling Party in a country for a Product,
to the extent legally permitted, MedImmune shall, with respect to the applicable
Product in such country, transfer to Infinity any and all INDs, Regulatory
Approvals, regulatory filings and price approvals.

(h)           If Infinity becomes the Selling Party in the United States for all
Products of a Project, Infinity shall assume MedImmune’s right to cast the
deciding vote and appoint the Chairman of the Joint Commercialization Team for
such Project pursuant to Section 6.2.

5.5           (a)           Neither Party shall, and each Party shall ensure
that its Affiliates shall not, develop, market or sell a Product except in
accordance with the terms and conditions of this Agreement.

(b)           If a Party becomes an Opt-Out Party with respect to a Project,
then the obligations of Section 5.5(a) with respect to Products of such Project
shall terminate two (2) years after the Opt-Out Date for such Project other than
those that (i) embody or use Collaboration Rights or Infinity Existing Rights or
(ii) contain an Active Pharmaceutical

32


--------------------------------------------------------------------------------




Ingredient for a Product that was researched and/or developed prior to the
applicable Opt-Out Date.

(c)           If either Party or any of its Affiliates signs a definitive
agreement with respect to a merger or acquisition by operation of which such
Party or its Affiliate would (i) acquire a Product or (ii) be acquired by or
merge with a Third Party who has a Product (a Product described in clause (i) or
(ii), an “Acquired Product”), then such Party or its Affiliate (or the relevant
entity with the Acquired Product) shall have six (6) months from the signing
date of such definitive agreement to either receive the consent of the other
Party to develop and commercialize the Acquired Product or divest itself of such
Acquired Product and, during such six (6) month period, the development,
marketing, and/or sale of such Acquired Product shall not be in violation of
this Section 5.5.  Such divestiture may occur by either (1) an outright sale or
assignment of all rights in the Acquired Product to a Third Party or (2) an
exclusive outlicense of all rights with respect to the Acquired Product with no
further role or influence of the applicable Party or its Affiliates with respect
to the Acquired Product.

5.6           With respect to the Products and countries as to which the Selling
Party is permitted to grant a (sub)license under Section 5.4, the Selling Party
may grant exclusive or non-exclusive (sub)licenses (including the right to grant
further sublicenses) under some or all of the rights and licenses granted to the
Selling Party under this Agreement.  If a permitted (sub)license is granted (i)
the Selling Party shall not license or sublicense rights relating to Products
for consideration other than monetary consideration, and (ii) there shall be a
separate JDT and JCT for such Product(s) and the permitted Sublicensee at the
request of the licensing Party shall become a member thereof in lieu of the
licensing Party; provided, however, that the licensing

33


--------------------------------------------------------------------------------




Party shall remain liable for all of its obligations hereunder and shall ensure
that the permitted Sublicensee complies with all obligations of the licensing
Party hereunder.

5.7.          (a)           During the Term, if a Party (the “Licensee Party”)
proposes or desires to enter into an agreement with a Third Party to obtain a
license to any Patent Rights, Invention or Know-How and such license includes a
license with respect to Product, the Licensee Party must first obtain the
consent of the other Party (the “Sublicensee Party”), which consent may be
contingent upon the right to grant a sublicense, as provided below.  In the
event consent is given, the Licensee Party shall use reasonable efforts to
obtain the right, in such license agreement, to grant the Sublicensee Party a
sublicense under such license for the sole purpose of performing under this
Agreement and will not be authorized to take the license if conditions of the
Sublicensee Party’s consent have not been met.  After entering into any such
agreement, the Licensee Party shall provide the Sublicensee Party with a written
description of the technology licensed thereunder, including a list of any
Patent Rights to be licensed thereunder, and a copy of such agreement.  If the
Licensee Party has the right to grant the sublicense, the Sublicensee Party
shall notify the Licensee Party, in writing, within thirty (30) days if it
desires to be sublicensed under such agreement.  Upon such written notice, the
Sublicensee Party shall be sublicensed thereunder for the sole purpose of
performing under this Agreement.  The Sublicensee Party’s delivery of the
foregoing notice shall be deemed to indicate its agreement to all obligations
required of a sublicensee under such agreement; provided, that to the extent the
license agreement contains additional requirements to grant a sublicense, the
Sublicensee Party shall comply with those.

34


--------------------------------------------------------------------------------




(b)           Notwithstanding 5.7(a), in the event that a license under any
Patent Rights is necessary in order for the Selling Party in a given country to
sell, offer to sell, or import an existing Product (i.e., one that has already
been developed under this Agreement) in such country without infringing a claim
of such Patent Right, the Selling Party may obtain such a license in such
country with the consent of the Non-Selling Party, such consent not to be
unreasonably withheld.

(c)           For the avoidance of doubt, with the exception of payments
described in Section 6.10(c), the royalties and other fees paid by either Party
pursuant to any license agreement entered into pursuant to this Section 5.7 with
respect to Product shall be Product Costs or Development Costs, as applicable.

5.8           All rights and licenses granted under or pursuant to any section
of this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the U.S. Bankruptcy Code.  The
Parties shall retain and may fully exercise all of their respective rights and
elections under the U.S. Bankruptcy Code.  Each Party agrees that the other
Party, to the extent that it is a licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code, and that upon commencement of a bankruptcy proceeding by
or against one Party under the U.S. Bankruptcy Code, the other Party shall be
entitled to a complete duplicate of or complete access to (as such other Party
deems appropriate), any such intellectual property and all embodiments of such
intellectual property, provided that such other Party continues to fulfill its
obligations as specified herein in full.  Such intellectual property and all
embodiments thereof shall be promptly delivered to the other Party (i) upon any
such commencement of a bankruptcy proceeding upon written request therefor by

35


--------------------------------------------------------------------------------




the other Party, unless the Party subject to such bankruptcy proceeding elects
to continue to perform all of its obligations under this Agreement or (ii) if
not delivered under (i) above, upon the rejection of this Agreement by or on
behalf of the Party subject to such bankruptcy proceeding, upon written request
therefor by the other Party.  The foregoing is without prejudice to any rights
that either Party may have arising under the U.S. Bankruptcy Code or other
applicable law.

5.9           In the event the making, having made, use, offer for sale, sale or
import of any Product by either Party consistent with the provisions of this
Agreement would infringe during the Term a claim of Patent Rights that is owned
by or licensed to the other Party and which Patent Rights are not covered by the
grant in this Article 5, the other Party hereby covenants not to sue the first
Party and/or its Affiliates and/or its Sublicensees under such Patent Rights, so
long as, in the case of a license to such Patent Rights, this covenant not to
sue is consistent with the terms of such license, solely for the first Party
and/or its Affiliates and Sublicensees to develop, commercialize, make, have
made, use, sell, offer for sale or import such Product(s) in the Territory
pursuant to this Agreement, provided that the first Party is not then in breach
of any material obligation under this Agreement.

ARTICLE 6

MARKETING AND SALES OF PRODUCT

6.1           The Selling Party for a Product shall use Diligent Effort to make,
have made, use, offer for sale, sell, import and otherwise commercialize
Products for which Regulatory Approvals are obtained, consistent with any
co-promotion activities performed by Infinity.  The Selling Party shall not sell
or distribute Products at a discount or without consideration in return

36


--------------------------------------------------------------------------------




for concessions or considerations received in transactions involving products or
services other than Products.

6.2           Joint Commercialization Team.

(a)           For each Project, prior to the Opt-Out-Date, the marketing and
selling of Product in the Territory shall be overseen by a committee initially
composed of four members (which may be adjusted by the JCT from time-to-time as
long as there remains an even number of members), with MedImmune appointing
one-half of the members and Infinity one-half of the members (the “JCT”), with a
member appointed by MedImmune being Chairman of the JCT. MedImmune and Infinity
may also appoint such non-voting ex-officio members of the JCT as each Party may
deem appropriate provided that any such ex-officio member that is not an
employee signs an appropriate confidentiality agreement.

(b)           The JCT shall meet at the call of the Chairman, but not less than
once each calendar quarter of each year, at the offices of the Chairman or such
other place designated by the Chairman.  A quorum for the conduct of business at
any meeting of the JCT shall consist of at least one representative of MedImmune
and at least one Infinity representative.  Infinity and MedImmune shall each
have one vote and all decisions shall be by unanimous vote subject to Section
6.2(h).

(c)           By no later than June 30 of each year, commencing with the year in
which an application for Regulatory Approval for Product is submitted, the
Selling Party shall submit to the JCT a proposed Marketing Plan for sales and
marketing of Product which is to be sold by the Selling Party in the Territory. 
The Parties will agree to a reasonable timetable for the submission of the
Marketing Plan for the year in which an initial application for Regulatory
Approval is anticipated.  Each Marketing Plan shall include the following:  (i)
a budget, including an estimate

37


--------------------------------------------------------------------------------




of Selling Expenses, Marketing Expenses and other expenses for the Product; (ii)
a price range for sales of Product; (iii) an outline of marketing and detail
strategies and tactics; (iv) Phase IV studies, if any, for Product; and (v) any
other information reasonably requested by a member of the JCT that is within the
possession of the Selling Party.  To the extent that costs associated with items
of Product Costs (including each element of Marketing Expenses and Selling
Expenses) are attributable to both Products and products of the Parties (and
their Affiliates) which are not Products, the costs shall be allocated
equitably.

(d)           The JCT shall discuss such Marketing Plan, including any proposed
amendments and/or additions thereto, and shall decide upon a final Marketing
Plan by the end of the calendar quarter following the quarter in which the plan
is submitted.  The final Marketing Plan for Product approved by the JCT is the
Marketing Plan for the following year.  Once approved, a Marketing Plan for a
year can only be amended by a decision of the JCT.

(e)           In addition to approval of the Marketing Plan, the JCT shall
direct, discuss, review and monitor marketing of Product in accordance with the
Marketing Plan, discuss future planning for the marketing of Product and
coordinate and implement any required recall of Product.  It is specifically
understood, however, that the day-to-day management of marketing and sales
activities and the implementation of the Marketing Plan shall be managed by the
Selling Party rather than the JCT.

(f)            The JCT for a Project shall come into existence no later than the
dosing of a patient in the first Pivotal Trial for the first Product of the
Project.  Upon Regulatory Approval of the first Product of a Project, the JCT
shall also take over the oversight function of the JDT with respect to the
applicable Project.

38


--------------------------------------------------------------------------------




(g)           In a calendar year, unless approved by the JCT, neither Party
shall incur or enter into contracts to incur Marketing Expenses and Selling
Expenses that exceed [***] percent ([***]%) of the amount of the budget
allocated to such Party for such calendar year under a Marketing Plan.

(h)           If the JCT fails to reach agreement as to any matter, the Parties
agree to exert all reasonable efforts to arrive at a mutually acceptable
resolution, including a meeting between the CEO of MedImmune and the CEO of
Infinity or their designees.  In the event that there is a vote or dispute that
is within the authority of the JCT is not resolved by the respective CEOs or
their designees within thirty (30) days after submission to the CEOs, then the
Selling Party shall have the right to cast the deciding vote with respect
thereto.

6.3           (a)           During the Term, the Selling Party shall manage and
implement the marketing effort for Product pursuant to the Marketing Plan.  The
Selling Party shall keep the Non-Selling Party advised of general market,
economic and regulatory developments that may affect the sale of Product in the
Territory.

(b)           Product shall be sold under one or more trademarks selected by the
JCT.  The Selling Party for a given Product in a given country shall be the
owner of the trademark for such Product in such country and shall be responsible
for the filing, prosecution and maintenance of such trademark(s) in such country
and shall use such trademark(s) in a manner consistent with the Marketing Plan. 
As permitted by applicable law, all labeling, packaging and written and
electronic materials (including all advertising and Promotional Materials)
associated with the Product shall indicate that the Product was jointly
developed by Infinity and MedImmune and the Parties will grant each other any
licenses to their respective trademarks necessary to comply with the foregoing
requirement.  To the extent permitted by applicable law, such labeling,

39


--------------------------------------------------------------------------------




packaging and written and electronic materials shall give equal prominence to
the logos of the Parties.

6.4           If Infinity is not an Opt-Out Party with respect to a Product,
Infinity has the right to participate with MedImmune in up to 35% of the
promotional efforts of such Product in the United States; provided, however,
that Infinity shall provide written notice to MedImmune of its intention to
co-promote under this Section 6.4 no later than six (6) months before the
projected filing date of the first NDA for such Product.  In the event that
Infinity exercises its co-promotion right, the Parties shall execute a
co-promotion agreement within three (3) months thereafter, which (a) allocates
detailing, MSL, training, access to promotional materials and other co-promotion
responsibilities between the Parties in accordance with the above co-promotion
percentage, based on qualitative criteria such as geography, physician type,
prescribing volume and institution type, provides commercially reasonable
performance standards for the conduct of the details, and (b) grants Infinity
any necessary licenses under Collaboration Rights and MedImmune General Rights. 
In the event the Parties fail to agree on the terms and conditions of the
co-promotion agreement within such timeframe, then either Party may submit such
issue to arbitration under Exhibit A.

6.5           (a)           Within sixty (60) days after the end of each
calendar quarter of each year, the Selling Party shall provide the Non-Selling
Party with a separate report of the Earnings for Product (either positive or
negative) for the calendar quarter.  Within sixty (60) days after the end of
each year, the Selling Party shall provide the Non-Selling Party with a separate
report of Earnings for Product (either positive or negative) in the Territory
for the calendar year.  Each calendar quarter and year report shall contain the
following information, itemized by Product and by country for items (i) through
(v) below:

40


--------------------------------------------------------------------------------




(i)            Quantity of Product sold by the Selling Party;

(ii)           Total amount invoiced for Product;

(iii)          Calculation of Net Sales;

(iv)          Calculation of Revenues:

(v)           A separate calculation for each of items (i) to (xi) of Section
1.60 (Product Costs) to be deducted from Earnings;

(vi)          Calculation of amount due to or to be paid by the Non-Selling
Party under Sections 6.6 or 6.7, as the case may be.

(b)           The Selling Party shall provide the Non-Selling Party with a
preliminary report within ten (10) days after the end of each calendar quarter
as to actual positive or negative Earnings for the first two months of the
applicable calendar quarter and estimated positive or negative Earnings for the
last month of the applicable calendar quarter.

6.6           (a)           For each calendar quarter in which the Earnings for
Product are positive, the Selling Party shall pay to the Non-Selling Party the
Applicable Percentage of such positive Earnings within thirty (30) days after
the end of the applicable calendar quarter.

(b)           For each calendar quarter in which the Earnings for a Product are
negative, the Non-Selling Party shall pay to the Selling Party the Applicable
Percentage of such negative Earnings within thirty (30) days after the
Non-Selling Party receives the report under Section 6.5 that includes such
negative Earnings.

6.7           Within thirty (30) days of the end of each calendar year, the
Selling Party shall separately determine Earnings for each Product for the
calendar year and the Non-Selling Party shall receive or pay the Applicable
Percentage of the Earnings therefore for the applicable year, adjusted for the
aggregate of the amounts received and/or paid by the Non-Selling Party under

41


--------------------------------------------------------------------------------




Section 6.6 for the calendar quarters of the appropriate year.  Any payment due
from the Selling Party shall be made within thirty (30) days of the end of the
applicable calendar year.  Any payment due to the Selling Party shall be made
within thirty (30) days after the Non-Selling Party receives the yearly report
under Section 6.5.

6.8           The Selling Party shall keep, and shall cause each of its
Affiliates and Sublicensees to keep accurate books of account containing all
particulars that may be necessary for the purpose of calculating Earnings and
all payments payable to or by the Non-Selling Party in the Territory for Product
in the Territory.  Such books of account shall be kept at their principal place
of business and, with all necessary supporting data shall, for the three (3)
years next following the end of the calendar year to which each shall pertain be
open for inspection by an independent certified accounting firm selected by the
Non-Selling Party and reasonably acceptable to the Selling Party upon reasonable
notice during normal business hours at the Non-Selling Party’s expense for the
sole purpose of verifying payments under Article 6 of this Agreement, but in no
event more than once in each year.  All information and data offered shall be
used only for the purpose of verifying payments.  In the event that such
inspection shall indicate that in any year the payments which should have been
paid by the Selling Party are at least five percent (5%) greater than those
which were actually paid by the Selling Party, or that, in the case of negative
Earnings, the amounts that were paid by the Non-Selling Party to the Selling
Party are at least five percent (5%)  more than those that should have been paid
by the Non-Selling Party, then the Selling Party shall pay the cost of such
inspection.  All underpayments and overpayments are immediately due and
payable.  Upon the expiration of three (3) years after a calendar year, the
calculation of payments under this Article 6, shall be

42


--------------------------------------------------------------------------------




binding on both Parties except to the extent that inspection during such period
indicated an overpayment or underpayment.

6.9           For any given calendar quarter, if any portion of Net Sales,
Revenues or Product Costs would be otherwise determined in currency other than
U.S. dollars then, for the purposes of calculating payments due under this
Article 6, or under Article 13 that portion of Net Sales, Revenues or Product
Costs attributable to each type of such currency will be converted to U.S.
dollars in the following manner:

(a)           Net Sales, Revenues or Product Costs will be determined in its
original currency for each of the three (3) months during the calendar quarter;
then

(b)           the Net Sales, Revenues or Product Costs values for each month as
calculated under Section 6.9(a) will be separately converted into U.S. dollars
based on the average rate of exchange for that month (based on daily noon buying
rates for cable transfers in New York City certified for customs purposes by the
Federal Reserve Bank of New York, available on the website for the Board of
Governors of the Federal Reserve System (or any successor entity)); and then

(c)           the portion of Net Sales, Revenues or Product Costs attributable
to that currency for that calendar quarter will be the sum of the three (3)
monthly values calculated under Section 6.9(b).

6.10         (a)           The Selling Party shall pay the cost and expense of
insurance premiums for the Non-Selling Party with respect to Product in the
applicable countries of the Territory,  which payments shall be included as
Product Costs.

(b)           Except as provided in Section 6.10(c), the Selling Party shall be
responsible for paying all royalties owed to a Third Party for Product either
for its own account

43


--------------------------------------------------------------------------------




or for the Non-Selling Party’s account, as applicable (provided that the
Non-Selling Party has notified the Selling Party in writing of the payments due
to any such Third Party), which payments shall be included as Product Costs.

(c)           In the event that [***], Infinity [***] under the terms and
conditions of this Agreement.  If [***], Medimmune [***].  In either event
[***].

6.11         (a)           If any governmental authority having jurisdiction
requires or reasonably requests recall of Product due to a defect in the
manufacture, processing, packaging or labeling of Product or for any other
reason whatsoever, the Selling Party shall immediately notify the Non-Selling
Party and the JCT.

(b)           Prior to commencing any recall, the Selling Party shall review
with the JCT the proposed manner in which the recall is to be carried out.

(c)           The Selling Party shall carry out the recall in as expeditious a
manner as possible and in such a way as to cause the least disruption to the
sales of the Product and to preserve the goodwill and reputation attached to the
Product and to the names of the Selling Party and the Non-Selling Party.

(d)           The Selling Party agrees that appropriate records and procedures
will be maintained to permit a recall of Product.

(e)           The Parties shall equally share any and all Recall Expense of
Product incurred pursuant to this Section 6.11 or that is incurred for recall of
Product authorized by the JCT, in each case with respect to Product sold prior
to the Opt-Out Date for a Project of such Product, and thereafter such Recall
Expense shall be at the cost and expense of the Selling Party.

44


--------------------------------------------------------------------------------


6.12         In the event that a Party does not make payments to the other Party
that are due under this Agreement, such other Party shall have the right to
set-off and deduct such unpaid amounts from amounts payable to the owing Party.

ARTICLE 7

PAYMENTS BY MEDIMMUNE

7.1         MedImmune shall pay Infinity seventy million dollars ($70,000,000). 
Such payment shall be made in two tranches of thirty-five million dollars each,
with the first tranche to be paid within thirty (30) days after the Effective
Date and the second tranche to be paid by wire transfer on (and not before)
January 5, 2007.

7.2         Subject to the last sentence of this Section 7.2, MedImmune shall
pay the following amounts within thirty (30) days of each achievement of the
following events in connection with one or more Hedgehog Therapeutics as to
which MedImmune is not an Opt-Out Party and which has been developed pursuant to
an approved Research and Development Plan:

(a)(i) [***] dollars ($[***]);

(a)(ii) [***] dollars ($[***]);

(a)(iii) [***] dollars ($[***]); and,

(a) (iv) [***] dollars ($[***])

(b)(i)       [***] dollars ($[***]);

(b)(ii) [***] dollars ($[***]);

(b)(iii) [***] dollars ($[***]); and,

(b)(iv) [***] dollars ($[***])

45


--------------------------------------------------------------------------------




Each of the payments of Section 7.2(a) and (b) is due thirty (30) days after
achieving the milestone and is due once for each of the milestones.

In no event shall the aggregate of payments under this Section 7.2 exceed [***]
dollars ($[***]).

7.3           Subject to the last sentence of this Section 7.3, MedImmune shall
pay the following amounts within thirty (30) days of each achievement of the
following events in connection with one or more Hsp90 Therapeutics as to which
MedImmune is not an Opt-Out Party and which has been developed pursuant to an
approved Research and Development Plan.

(a)(i) [***] dollars ($[***]);

(a)(ii) [***] dollars ($[***]);

(a)(iii) [***] dollars ($[***]); and,

(a) (iv) [***] dollars ($[***])

(b)(i)       [***] dollars ($[***]);

(b)(ii) [***] dollars ($[***]) ;

(b)(iii) [***] dollars ($[***]); and,

(b)(iv) [***] dollars ($[***])

Each of the payments of Section 7.3(a) and (b) is due thirty (30) days after
achieving the milestone and is due once for each of the milestones.

In no event shall the aggregate of payments under this Section 7.3 exceed [***]
dollars ($[***]).

7.4           Subject to the last sentence of this Section 7.4.  MedImmune shall
pay Infinity the following amounts:

(a)           [***] dollars [***] dollars ($[***]). 

46


--------------------------------------------------------------------------------




(b)           [***] dollars [***] dollars ($[***]).

Worldwide Net Sales of Hsp 90 Products with different APIs and Worldwide Net
Sales of distinct Hsp 90 Products shall not be aggregated for the purpose of
this Section 7.4.

Each of the payments under each of Sections 7.4(a) and (b) is a one-time payment
and shall be paid within thirty (30) days after the end of the applicable
calendar year.  The aggregate of payments under this Section 7.4 shall not
exceed $[***].

7.5           Subject to the last sentence of this Section 7.5.  MedImmune shall
pay Infinity the following amounts:

(a)           [***] dollars [***] dollars ($[***]).

(b)           [***] dollars [***] dollars ($[***]).

Worldwide Net Sales of Hedgehog Products with different APIs and Worldwide Net
Sales of distinct Hedgehog Products shall not be aggregated for the purposes of
this Section 7.5.

Each of the payments under each of Sections 7.5(a) and (b) is a one-time payment
and shall be paid within thirty (30) days after the end of the applicable
calendar year.  The aggregate of payments under this Section 7.5 shall not
exceed $[***].

7.6           For the purposes of this Article 7, a Product that contains the
same API as another Product only in a different formulation shall not be
considered a “distinct” Product unless the difference in formulations results in
two Products with commercially material different product profiles such as two
formulations that provide for different routes of administration, and such two
formulations if used for the same Indication, significantly expands the patient
population for such Indication as compared to a single formulation.

47


--------------------------------------------------------------------------------




ARTICLE 8

INTELLECTUAL PROPERTY RIGHTS

8.1           (a)           All right, title and interest in all Infinity
General Rights and all Infinity Existing Rights shall be owned by Infinity and
shall be subject to the licenses granted to MedImmune under Article 5 hereof. 
Infinity shall promptly disclose, if requested and reasonably useful, to
MedImmune any Infinity General Patent Rights licensed to MedImmune promptly
after filing thereof.

(b)           All right, title and interest in all MedImmune General Rights
shall be owned by MedImmune and shall be subject to the license granted to
Infinity under Article 5 hereof.  MedImmune shall promptly disclose, if
requested and reasonably useful,  to Infinity any MedImmune General Patent
Rights licensed to Infinity promptly after filing thereof.

(c)           Infinity and MedImmune shall each own an undivided one-half
interest in Collaboration Rights.  The Parties shall sign and execute all papers
and take any actions reasonably required to perfect the one-half ownership
interest of each Party in and to Collaboration Rights.  Each Party shall
promptly disclose to the other Party any Collaboration Invention promptly after
it is conceived, reduced to practice or developed.

(d)           Neither Party shall (i) use, exploit, license or grant rights to
Collaboration Rights except in connection with development and commercialization
of the Products in the Field pursuant to this Agreement and otherwise in
accordance with the terms and conditions of this Agreement, including Sections
5.4 and 5.6 or (ii) except to the extent permitted by this Agreement enforce
Collaboration Rights without the express written permission of the other Party
and only pursuant to an agreement that defines the rights and obligations of the
Parties.

48


--------------------------------------------------------------------------------




8.2           (a)           Infinity will be responsible for filing, prosecuting
and maintaining patent protection for the Infinity Existing Patent Rights;
provided that Infinity agrees to consult with MedImmune regarding the patent
filing, prosecution and maintenance decisions with respect to Infinity Existing
Patent Rights, to furnish to MedImmune copies of all material documents relevant
to the filing, prosecution and maintenance in sufficient time to allow for
review by MedImmune, and to consider in good faith any and all comments by
MedImmune prior to taking any action to implement such decisions; and provided
further that, if Infinity intends not to file or to abandon any such Infinity
Existing Patent Right, then Infinity will provide written notice of such
intention to MedImmune within sufficient time for MedImmune to undertake such
filing or maintenance and MedImmune will thereafter have the right, but not the
obligation, at its sole expense, to pursue such Infinity Existing Patent Right
in Infinity’s name.  MedImmune shall pay one-half of the cost and expense
incurred after the Effective Date for filing, prosecuting and maintaining such
patent protection (but not including those costs paid entirely by Infinity as
provided in Section 8.5); provided, however, if MedImmune becomes an Opt-Out
Party for a Project as of the applicable Opt-Out Date, MedImmune shall not be
responsible for such cost and expenses of Infinity Existing Patent Rights with
respect to such Project.

(b)           Each Party shall have the exclusive right to file, prosecute and
maintain, in its sole discretion and at its sole expense, any and all of its
General Patent Rights.

(c)           MedImmune shall have primary responsibility for the filing,
prosecution and maintenance of any Collaboration Patent Right.  MedImmune shall
not abandon or not prosecute or not maintain any such Collaboration Patent Right
in any country without the consent of Infinity.  MedImmune and Infinity shall
reach joint agreement as to the strategy for

49


--------------------------------------------------------------------------------




filing, prosecuting and maintaining such Collaboration Patent Rights.  Each of
MedImmune and Infinity shall pay one-half of the cost and expense thereof.

8.3           Infinity and MedImmune shall each promptly notify the other in
writing of any alleged or threatened infringement with respect to a Product of
the Patent Rights owned by or licensed to the Selling Party of such Product, of
which they become aware.  To the extent that neither Party is an Opt-Out Party
with respect to such Product, the Parties shall mutually agree whether to take
any action to obtain a discontinuance of such infringement or to bring suit
against the Third Party infringer and if one of the Parties is an Opt-Out Party
with respect to such Product, such decision shall be made by the Selling Party. 
If the Parties do not reach such mutual agreement, then either Party may submit
such issue to arbitration under Exhibit A.  If a suit is brought, the Selling
Party shall bring such suit (the “Enforcing Party”).  To the extent requested by
the Enforcing Party, the other Party shall join such suit as a party thereto but
in such case shall not be permitted to engage its own counsel unless it does so
at its own expense.  In no event shall the Enforcing Party enter into any
settlement which admits or concedes that any Patent Rights owned by the other
Party or Collaboration Patent Rights is invalid or unenforceable without the
prior written consent of the other Party.  The Parties will reasonably cooperate
with each other in any such suit or action.  The Parties shall keep each other
reasonably informed of all material developments in connection with any such
claim, suit or proceeding.  The Enforcing Party shall collect any damages
obtained in such suit or pursuant to a settlement thereof and such amount shall
be included in Product Revenues.  With respect to any such suit that is brought
prior to a Party becoming an Opt-Out Party with respect to the Product of such
suit, each Party shall bear one-half of the cost and expense thereof incurred in

50


--------------------------------------------------------------------------------




accordance with this Section 8.3, with each Party paying the other Party its
share thereof within thirty (30) days of invoice therefor.

8.4           In the event of the institution of any suit by a Third Party for
patent infringement involving the use, sale, distribution or marketing of any
Product in the Territory the cost, expense, liability and defense of such suit
shall be in accordance with the indemnification provisions of Article 11.

8.5           In the event of [***], Infinity shall have primary responsibility
for managing such proceedings, at its sole expense.  Infinity will consult with
MedImmune regarding all material decisions during such proceedings and will
consider in good faith any and all comments by MedImmune prior to taking any
action to implement such decisions.

8.6           Notwithstanding Section 8.4, in the event of any suit by a Third
Party for patent infringement involving the use, sale, distribution, or
marketing of any Product in the Territory asserting infringement of any of the
patents (or any patents issuing from the applications) listed in the Disclosure
Schedule, Infinity shall defend such action at its sole expense in accordance
with Article 11.   In accordance with Article 11, Infinity shall assume full
responsibility for the payment of any award for damages, or any amount due
pursuant to any settlement entered into with the Third Party and, for the
avoidance of doubt, such payment shall not be included in Product Costs. 
Infinity shall not enter into any settlement of any such suit that is adverse to
the interests of MedImmune in such Product.

51


--------------------------------------------------------------------------------




ARTICLE 9

CONFIDENTIALITY

9.1           Confidential Information.

(a)           In connection with the performance of their respective obligations
under this Agreement, each Party (the “Disclosing Party”) shall disclose certain
confidential information to the other Party (the “Recipient”), (the
“Confidential Information”).  With respect to Collaboration Rights that are
Confidential Information each Party is both a Disclosing Party and a Recipient. 
Confidential Information disclosed in writing shall be marked “confidential” or
with a similar legend indicating its proprietary nature.  During the Term and
for a period of five (5) years thereafter, the Recipient shall maintain all
Confidential Information of the Disclosing Party in strict confidence, except
that the Recipient may disclose or permit the disclosure of any such
Confidential Information to its directors, officers, employees, consultants and
advisors who are obligated to maintain the confidential nature of such
Confidential Information.  In addition, the Recipient may use or disclose
Confidential Information of the Disclosing Party solely in exercising its rights
and licenses granted hereunder or to fulfill its obligations and/or duties
hereunder provided that such disclosure is made to a person or entity who is
obligated to confidentiality and non-use obligations similar to those of this
Section 9.1 and subject to Section 9.1(c) in prosecuting or defending
litigation, complying with applicable governmental regulations and/or submitting
information to tax or other governmental authorities.

(b)           The obligations of confidentiality and non-use set forth above
shall not apply to the extent that the Recipient can demonstrate that
Confidential Information:  (i) was in the public domain prior to the time of its
disclosure under this Agreement; (ii) entered the public domain after the time
of its disclosure under this Agreement other than through acts or omissions of
the

52


--------------------------------------------------------------------------------




Recipient; (iii) is or was disclosed to the Recipient at any time, whether prior
to or after the time of its disclosure under this Agreement, by a Third Party
having no fiduciary relationship with the Disclosing Party and having no
obligation of confidentiality with respect to such Confidential Information;
(iv) is independently developed by the Recipient without access to Confidential
Information of the Disclosing Party as evidenced by written records; or (v) was
known by Recipient at the time of receipt from Disclosing Party as documented by
Recipient’s records.

(c)           In addition, the Recipient may disclose Confidential Information
of the Disclosing Party to the extent necessary to comply with applicable laws
and regulations, or with a court or administrative order, provided that the
Disclosing Party receives prior written notice of such disclosure, to the extent
reasonably possible, and that the Recipient takes all reasonable and lawful
actions to obtain confidential treatment for such disclosure and, to the extent
possible, to minimize the extent of such disclosure.

(d)           Notwithstanding the obligations in Section 9.1(a), a Party may
disclose Confidential Information of the other Party, if such disclosure:

(i)            is made to governmental or other regulatory agencies in order to
obtain Collaboration Patent Rights or to exercise rights or perform obligations
under this Agreement to gain or maintain approval (A) to conduct clinical trials
with respect to Products or (B) to market Products, but such disclosure may be
only to the extent reasonably necessary to obtain such Patent Rights or
authorizations; or

(ii)           is disclosed to Affiliates, Sublicensees, agents, consultants, or
other Third Parties for the development or commercialization of Product(s) in
accordance with this Agreement, or in connection with an assignment of this

53


--------------------------------------------------------------------------------




Agreement, or a permitted licensing transaction related to Product(s) or loan,
financing or investment or acquisition, merger, consolidation or similar
transaction (or for such entities to determine their interest in performing such
activities), in each case on the condition that any Third Parties to whom such
disclosures are made agree to be bound by confidentiality and non-use
obligations substantially similar to those contained in this Agreement.

(iii)          consists entirely of Confidential Information previously approved
by Disclosing Party for disclosure by the Recipient.

9.2           Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

(a)           Except as required by judicial order or applicable law or
regulation or as set forth below, neither Party shall make any public
announcement concerning this Agreement without the prior written consent of the
other Party which consent shall not be unreasonably withheld or delayed.  The
Party preparing any such public announcement shall provide the other Party with
a draft thereof at least five full Business Days prior to the date on which such
Party would like to make the public announcement.  Notwithstanding the
foregoing, the Parties shall be entitled to issue a press release to announce
the execution of this Agreement as approved by the Parties.  Neither Party shall
use the name, trademark, trade name or logo of the other Party or its employees
in any publicity or news release relating to this Agreement or its subject
matter, without the prior express written permission of the other Party.

(b)           Notwithstanding the terms of this Article 9, either Party shall be
permitted to disclose the existence and terms of this Agreement to the extent
required, in the reasonable opinion of such Party’s legal counsel, to comply
with applicable laws, rules or regulations, including without limitation the
rules and regulations promulgated by the United States

54


--------------------------------------------------------------------------------




Securities and Exchange Commission or any other governmental agency. 
Notwithstanding the foregoing, before disclosing this Agreement or any of the
terms hereof pursuant to this Section 9.2(b), the Parties will consult with one
another on the terms of this Agreement for which confidential treatment will be
sought in making any such disclosure.  If a Party wishes to disclose this
Agreement or any of the terms hereof in accordance with this Section 9.2(b),
such Party agrees, at its own expense, to seek confidential treatment of the
portions of this Agreement or such terms as may be reasonably requested by the
other Party, provided that the disclosing Party shall always be entitled to
comply with legal requirements, including without limitation the requirements of
the SEC.

(c)           Either Party may also disclose the existence and terms of this
Agreement in confidence to its attorneys and advisors, and to potential
acquirors (and their respective professional advisors), in connection with a
potential merger, acquisition or reorganization and to existing and potential
investors or lenders of such Party, as a part of their due diligence
investigations, or to potential permitted sublicensees of Product or to
permitted assignees in each case under an agreement to keep the terms of this
Agreement confidential under terms of confidentiality and non-use substantially
similar to the terms contained in this Agreement and to use such confidential
information solely for the purpose permitted pursuant to this Section 9.2(c).

9.3           Each Party recognizes the mutual interest in obtaining valid
patent protection.  Consequently, a Party or any of its Affiliates, or any of
its or their respective employees, consultants or collaborators wishing to make
a publication (including any oral disclosure made without obligation of
confidentiality) relating to work performed as part of a Project (the
“Publishing Party”) shall transmit to the other Party (the “Reviewing Party”) a
copy of the proposed publication at least thirty (30) days prior to submission
for publication.  The Reviewing

55


--------------------------------------------------------------------------------




Party shall have the right to (a) request a delay in publication or presentation
in order to protect patentable information, (b) propose modifications to the
publication for patent reasons or (c) request that the information be maintained
as a trade secret.

If the Reviewing Party requests a delay as described in clause (a) above, the
Publishing Party shall delay submission or presentation of the publication for a
period of ninety (90) days to enable patent applications protecting each Party’s
rights in such information to be filed.  Upon the expiration of forty-five (45)
days from transmission of such proposed disclosures to the Reviewing Party, the
Publishing Party shall be free to proceed with the written publication or the
oral presentation, respectively, unless the Reviewing Party has requested the
delay described above.

To the extent possible in the reasonable exercise of its discretion, the
Publishing Party shall incorporate all modifications proposed under clause (b)
above.  If the subject of a request made under clause (c) above cannot be
otherwise protected without unreasonable expense to the Reviewing Party, such
information shall be omitted from the publication.  Confidential Information of
a Party shall not be included in a publication without the written consent of
such Party.

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

10.1         Each Party represents and warrants to the other that it has the
legal right and power to enter into this Agreement, and to fully perform its
obligations hereunder, and that it has not made nor will it make any commitments
to others in conflict with or in derogation of such rights or this Agreement.

56


--------------------------------------------------------------------------------




10.2         As of the Effective Date, Infinity represents and warrants to
MedImmune that, except as set forth on the Disclosure Schedule:

(a)           it has the right to grant the rights and licenses granted to
MedImmune under this Agreement and such licenses have been validly granted;

(b)           it has provided MedImmune with all material information in
Infinity’s possession and control that, to Infinity’s knowledge, concerns Patent
Rights of Third Parties that are related to the use, manufacture, development or
commercialization of Product.  To the knowledge of Infinity, other than as
disclosed to MedImmune during their due diligence investigation, and other than
as outlined in the Disclosure Schedule: (i) it has not received from a Third
Party, nor has any actual knowledge that any Third Party intends to assert any
claim that the practice of the Infinity Existing Patent Rights or use of the
Infinity Existing Know-How infringes the intellectual property rights of a Third
Party and (ii) there are no granted Patent Rights or pending Patent Rights (if
issued) that would be infringed by manufacture, use, sale, offer to sell or
import of a Product that is being researched or developed by Infinity as of the
Effective Date;

(c)           it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest with respect to Product or in the
Infinity Existing Patent Rights, or the Infinity Existing Know-How, in a manner
that conflicts and/or is inconsistent with the rights granted to MedImmune under
this Agreement;

(d)           to Infinity’s knowledge, there are no legal claims, judgments or
settlements against or owed by Infinity or pending or threatened legal claims or
litigation, in each case relating to Product or the Infinity Existing Patent
Rights or Infinity Existing Know-How;

(e)           to Infinity’s knowledge, all necessary consents, approvals and
authorizations of all government authorities and other persons required to be
obtained by Infinity

57


--------------------------------------------------------------------------------




as of the Effective Date in connection with the execution, delivery and
performance of this Agreement have been obtained including but not limited to
consent from Discovery Partners International, Inc.;

(f)            the Patent Rights listed in Exhibit Y (i.e., the Infinity
Existing Patent rights) constitute all Patent Rights controlled by Infinity that
directly relate to the research, development, and commercialization of a
Product, and Infinity owns all right, title and interest in and to the Patent
Rights of Exhibit Y.   For the avoidance of doubt, for purposes of the
foregoing, Patent Rights that are “directly related to” the research,
development and commercialization of a Product shall not include general
formulations and general manufacturing methodologies; and

(g)           it has provided MedImmune with all material information known to
Infinity with respect to work performed by or on behalf of Infinity with respect
to research and development of Product including all efficacy, safety and
toxicity data and to the knowledge of Infinity such information is accurate in
all material respects.

10.3         As of the Effective Date, MedImmune represents and warrants to
Infinity that:

(a)           it has the right to grant the rights and licenses granted by
MedImmune under this Agreement and such licenses have been validly granted; and

(b)           neither MedImmune nor its Affiliates control any Patent Rights,
Inventions, or Know-How that directly relate to the research, development, and
commercialization of a Product, with “directly relate to” having the same
meaning as “directly related to” in Section 10.2(f).

10.4         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
INFINITY NOR MEDIMMUNE MAKES ANY WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO
THE QUALITY OF ANY KNOW-HOW OR PATENT

58


--------------------------------------------------------------------------------




RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ANY
WARRANTY OR REPRESENTATION REGARDING CLINICAL EFFECTIVENESS OF THE PRODUCT
MANUFACTURED OR THAT ANY PATENT IS VALID OR THAT ANY PATENT APPLICATION WILL BE
GRANTED OR THAT PRODUCT OR MANUFACTURE, SALE OR USE THEREOF DOES NOT INFRINGE
PATENTS OWNED BY A THIRD PARTY.

10.5         Limitation of Liability.  Except with respect to an obligation of
either Party to indemnify the other hereunder, neither Party shall be liable to
the other for consequential, incidental, indirect or punitive damages arising
from the performance or nonperformance of such Party under this Agreement
whether such claim is based on contract, tort (including negligence) or
otherwise, even if an authorized representative of such Party is advised of the
possibility or likelihood of same.

ARTICLE 11

INDEMNITY

11.1         Allocation of Liability for Third Party Claims

(a)           Except as provided in Section 11.1(d), with respect to each
Project, and the Products thereof, each Party shall bear fifty percent (50%) of
all Losses and Litigation Expenses incurred by or awarded against (i) either
Party, (ii) the Affiliates of either Party, or (iii) the respective directors,
officers, employees, shareholders, representatives, and agents of the Parties
and their Affiliates (such entities and persons described in clauses (ii) and
(iii), collectively, “Agents”) arising from Claims of Third Parties to the
extent such Claims result from activities under this Agreement prior to the
first Opt-Out Date for such Project of either Party or its Agents

59


--------------------------------------------------------------------------------




or their permitted (sub)licensees, regardless of whether such Claim is brought
before or after such Opt-Out Date, except to the extent such Losses and
Litigation Expenses result from a Claim described in Section 11.1(c), in which
case, to such extent Section 11.1(c) shall apply.

(b)           Except as provided in Section 11.1(d), with respect to each
Project and the Products thereof, the Selling Party shall bear one hundred
percent (100%) of all Losses and Litigation Expenses incurred by or awarded
against either Party or their respective Agents arising from Claims of Third
Parties to the extent such Claims result from activities under this Agreement
following the first Opt-Out Date for such Project by the Selling Party or its
Agents or their permitted (sub)licensees, except to the extent such Losses and
Litigation Expenses result from a Claim described in Section 11.1(c), in which
case, to such extent Section 11.1(c) shall apply.

(c)           Except as provided in Section 11.1(d), each Party shall bear one
hundred percent (100%) of all Losses and Litigation Expenses incurred by or
awarded against either Party or their respective Agents arising from Claims of
Third Parties to the extent such Claims result from:

(i)            such Party’s or its Agents’ intentional and material
misrepresentation of a Product or its characteristics not in accordance with the
labeling thereof;

(ii)           such Party’s material breach of any warranty or representation
made by it under this Agreement; or

(iii)                               such Party’s or its Agents’ intentional
misconduct.

(d)           Notwithstanding Sections 11.1(a), 11.1(b), and 11.1(c), Infinity
shall bear one hundred percent (100%) of all Losses and Litigation Expenses
incurred by or awarded against either Party or their respective Agents to the
extent arising from Claims of Third Parties that any

60


--------------------------------------------------------------------------------




Patent Right listed in the Disclosure Schedule is infringed by the making,
using, offering for sale, sale or importation of a Product.

11.2         Control of Third Party Claims.

(a)           (i)            With respect to a Claim described in Section
11.1(a), the Parties shall meet to discuss which Party shall assume and control
the defense of such Claim.  If the Parties cannot come to an agreement within
ten (10) days of such meeting, MedImmune shall assume the defense of such Claim.

(ii)           Notwithstanding clause (i) above, with respect to a Product
Liability Claim or Infringement Claim described in Section 11.1(a), the Parties
shall meet to discuss which Party shall assume the defense of such Claim.  If
the Parties cannot come to an agreement within ten (10) days of such meeting,
the Selling Party shall assume the defense of such Claim.

(b)           Notwithstanding Section 11.2(a), to the extent any Party has been
allocated 100% of the Losses and Litigation Expenses with respect to a Claim
pursuant to Section 11.1, such Party shall assume and control the defense of
such Claim.

(c)           Notwithstanding Sections 11.2(a) and 11.2(b), to the extent Losses
resulting from a Claim are likely to be apportioned between the Parties in
accordance with Sections 11.1, the Party who is likely to be apportioned more
Losses and Litigation Expenses shall assume and control the defense of the
Claim.

(d)           The Party who assumes defense of a Claim pursuant to the foregoing
shall be the “Controlling Party” and the other Party shall be the “Assisting
Party.”

61


--------------------------------------------------------------------------------




 

11.3         Indemnification Procedure for Unshared Claims.

(a)           This Section 11.3 shall apply with respect to Claims for which one
Party has been allocated 100% of the Losses and Litigation Expenses pursuant to
Section 11.1 (each, an “Unshared Claim”).  For purposes of this Section 11.3,
the Controlling Party shall be referred to as the “Indemnifying Party” and the
Assisting Party shall be referred to as the “Indemnified Party.”

(b)           The Indemnified Party will promptly inform the Indemnifying Party
in writing of any Unshared Claim of which it becomes aware, and the Indemnifying
Party shall assume the defense thereof with counsel mutually satisfactory to the
Parties; provided, however, that the Indemnified Party shall have the right to
retain its own counsel, with the fees and expenses paid to be considered a Loss
or Litigation Expense, as applicable, to be allocated in accordance with Section
11.1 only if representation of such Indemnified Party by the counsel retained by
the Indemnifying Party would be inappropriate due to actual or potential
conflicting interests between the Indemnified Party and any other party
represented by such counsel provided, however, the Indemnifying Party shall
control the defense thereof.  The Indemnified Party’s failure to deliver written
notice to the Indemnifying Party within a reasonable amount of time of the
commencement against it or its Agents or receipt by it or its Agents of any
Unshared Claim, to the extent materially prejudicial to the ability of the
Indemnifying Party to defend such Unshared Claim, shall relieve the Indemnifying
Party of any liability to the Indemnified Party with respect thereto under
Section 11.1.

(c)           The Indemnified Party agrees to render such assistance and
cooperation as may reasonably be requested by the Indemnifying Party for the
defense or disposition of all such

62


--------------------------------------------------------------------------------




Unshared Claims.  Any and all reasonable costs incurred by the Indemnified Party
in such assistance or cooperation as aforesaid shall be considered a Loss or
Litigation Expense, as applicable, to be allocated in accordance with Section
11.1.

(d)           Any settlement of an Unshared Claim by the Indemnifying Party that
would admit liability on the part of the Indemnified Party or its Agents, or
that would involve any relief other than the payment of money damages, shall be
subject to the prior written approval of both Parties, such approval not to be
unreasonably withheld or delayed.

(e)           The Indemnified Party shall not (i) compromise or settle any
Unshared Claim without prior written approval from the Indemnifying Party, which
approval the Indemnifying Party may grant or withhold in its sole discretion, or
(ii) make any statement or admission to any Third Party with respect to the
Indemnifying Party’s liability or the availability of the compensation from the
Indemnifying Party under this Agreement with respect to an Unshared Claim
without the prior written approval from the Indemnifying Party, which approval
the Indemnifying Party may grant or withhold in its sole discretion, unless,
otherwise prescribed by an applicable law or regulation or a court order, or
(iii) make any statement or admission as to liability with respect to an
Unshared Claim.

(f)            To the extent that, in connection with the defense of an Unshared
Claim, an Indemnified Party incurs Litigation Expenses that are permitted by
this Section 11.3, the Indemnifying Party shall reimburse the Indemnified Party
for such Litigation Expenses on an ongoing basis within thirty (30) days of
invoice therefor.

63


--------------------------------------------------------------------------------




 

11.4         Indemnification Procedure for Shared Claims.

(a)           This Section 11.4 shall apply with respect to Claims for which
both Parties have been allocated some of the Losses and Litigation Expenses
pursuant to Section 11.1 (each, a “Shared Claim”).

(b)           Each Party will promptly inform the other Party in writing of any
Shared Claim of which it becomes aware.  The failure of a Party to deliver
written notice to the other Party within a reasonable amount of time of the
commencement against it or its Agents or receipt by it or its Agents of any
Shared Claim, to the extent materially prejudicial to the ability of the Parties
to defend such Shared Claim, shall relieve such Party of any liability to the
Party that failed to give prompt notice with respect thereto under Section 11.1.

(c)           The Controlling Party shall promptly assume the defense of a
Shared Claim with counsel mutually satisfactory to the Parties; provided,
however, that the Assisting Party shall have the right to retain its own
counsel, and the fees and expenses therefor shall be considered a Loss or
Litigation Expense, as applicable, to be allocated in accordance with Section
11.1 if representation of the Assisting Party by the counsel retained by the
Controlling Party would be inappropriate due to actual or potential conflicting
interests between the Assisting Party and any other party represented by such
counsel.

(d)           The Assisting Party agrees to render such assistance and
cooperation as may reasonably be requested by the Controlling Party for the
defense or disposition of any Shared Claim.  Any and all reasonable costs
incurred by Assisting Party in such assistance or

64


--------------------------------------------------------------------------------




cooperation as aforesaid shall be considered a Loss or Litigation Expense, as
applicable, to be allocated in accordance with Section 11.1.

(e)           The Controlling Party shall consult with the Assisting Party on
all material aspects of the defense, including without limitation settlement, of
the Shared Claim and the Parties shall cooperate fully with each other in
connection therewith.  The Assisting Party shall also have the right to
participate in the defense of any Shared Claim, utilizing attorneys of its
choice, at its own expense.  In furtherance of the Parties’ cooperation, the
Controlling Party will consult with the Assisting Party regarding strategic
decisions, including without limitation the retention of counsel and defense of
each Shared Claim provided, however, the Controlling Party shall control the
defense of any Shared Claim.  The Controlling Party will otherwise keep the
Assisting Party fully informed of the status and progress of the defense and any
settlement discussions concerning the Shared Claim.

(f)            Neither Party shall (i) compromise or settle any Shared Claim
without prior written approval from the other Party, which approval the other
Party may grant or withhold in its sole discretion, or (ii) make any statement
or admission to any Third Party with respect to the other Party’s liability or
the availability of the compensation from the other Party under this Agreement
with respect to a Shared Claim without the prior written approval from the other
Party, which approval the other Party may grant or withhold in its sole
discretion, unless, otherwise prescribed by an applicable law or regulation or a
court order, or (iii) make any statement or admission as to liability with
respect to a Shared Claim.

(g)           (i)            To the extent that, in connection with the defense
of a Shared Claim, the Controlling Party incurs Litigation Expenses that are
allocated in Section 11.1, the Assisting

65


--------------------------------------------------------------------------------




Party shall reimburse the Controlling Party for fifty percent (50%) of such
Litigation Expenses on an ongoing basis within thirty (30) days of invoice
therefor.

(ii)           To the extent that, in connection with the defense of a Shared
Claim, the Assisting Party incurs Litigation Expenses that are permitted by this
Section 11.4, the Controlling Party shall reimburse the Assisting Party for
fifty percent (50%) of such Litigation Expenses on an ongoing basis within
thirty (30) days of invoice therefor.

(iii)          Notwithstanding the percentage of fifty percent (50%) set forth
in clauses (i) and (ii) above, in the event that, pursuant to Section 11.1 a
different allocation of Litigation Expenses is applicable, such allocation shall
be used in placed of the fifty percent (50%) set forth above.  In the event that
the applicable allocation cannot be determined at the outset of the Claim, the
fifty percent (50%) allocation shall be used until such time as the new
applicable percentages are determined.  Once the new applicable percentages are
determined, (A) the Party that has under-reimbursed the other Party’s Litigation
Expenses to date pursuant to clauses (i) and (ii) shall make a true-up payment
applying the new applicable percentage retroactively and (B) going forward, the
Parties shall use the new applicable percentages with respect to reimbursement
of Litigation Expenses pursuant to clauses (i) and (ii).

ARTICLE 12

OPT-OUT

12.1         On a Project-by-Project basis, either Party by written notice to
the other Party shall have the right within its sole discretion to Opt-Out of a
Project which notice shall take effect with respect to such Project six (6)
months after such written notice.  The date on which such notice takes effect
for a Project is the “Opt-Out Date” for the Project, and, as of the Opt-Out

66


--------------------------------------------------------------------------------




Date, the Party that provides such notice is the “Opt-Out Party.”  In the event
that a Party receives written notice with respect to a Project under this
Section 12.1, such receiving Party, within twenty (20) days thereafter, shall
have the right by written notice to also opt-out of such Project, in which case,
as of the applicable Opt-Out Date as determined by the first notice, each Party
shall be an Opt-Out Party and neither Party shall be a Selling Party or a
Non-Selling Party.  In addition, at any time after the Opt-Out Date for a
Project, the other Party may subsequently opt-out of such Project by written
notice to the first Opt-Out Party, in which case, both Parties shall be Opt-Out
Parties.  If both parties are Opt-Out Parties, they shall work together to
maximize the value of the Project, e.g. through the out-license or sale of the
remaining assets.

12.2         After the Opt-Out Date for a Project, the Opt-Out Party (i) shall
no longer be obligated to perform work under a Research and Development Plan or
Marketing Plan for such Project and/or to pay the Applicable Percentage of
Development Costs for such Project, (ii) shall not be entitled to receive the
Applicable Percentage of positive Earnings for Product of such Project, (iii)
shall no longer be obligated to pay the Applicable Percentage of negative
Earnings for Product of such Project and (iv) shall be entitled to receive the
Royalty Percentage of Worldwide Net Sales of Royalty Bearing Product for such
Project in each case in accordance with Article 13.  After the Opt-Out Date for
a Project, the JDT, Primary Contact Persons, project team and JCT shall
discontinue their functions with respect to such Project and Products of such
Project, and the Party that is not the Opt-Out Party shall have the right to
make any and all decisions with respect to such Project and Products of such
Project.

67


--------------------------------------------------------------------------------


ARTICLE 13

PAYMENTS

13.1         (a)           For each Project as to which a Party becomes an
Opt-Out Party, the other Party if it has not also become an Opt-Out Party shall
pay the Opt-Out Party royalties on Worldwide Net Sales of each Royalty Bearing
Product for such Project based on the Royalty Percent of Worldwide Net Sales
applicable for each Product in such Project and the Opt-Out Date therefor as set
forth in Section 1.69.

(b)           The royalties payable under Section 13.1(a) only apply to both (i)
any Royalty Bearing Product that includes an Active Pharmaceutical Ingredient
that was researched and/or developed pursuant to a Research and Development Plan
prior to the Opt-Out Date for the applicable Project, and (ii) any Royalty
Bearing Product sold in a country that infringes a Valid Claim of Collaboration
Patent Rights and/or Infinity Existing Patent Rights and/or Patent Rights
licensed to the Selling Party by the other Party pursuant to this Agreement in
the country where sold.  In each of the foregoing cases, royalties will be paid
on a country-by-country and Royalty Bearing Product-by-Royalty Bearing Product
basis for a period beginning on the Opt-Out Date and ending on the later of (i)
in each country, ten (10) years after First Commercial Sale in a country of such
a Royalty Bearing Product; or (ii) in each country, when such a Royalty Bearing
Product sold in the country does not infringe a Valid Claim of Collaboration
Patent Rights and/or Infinity Existing Patent Rights and/or Patent Rights
licensed to the Selling Party by the other Party pursuant to this Agreement in
the country where sold.

13.2         (a)           During the Term, following the First Commercial Sale
in any country of Royalty Bearing Product, the other Party if it is not an
Opt-Out Party shall furnish to the Opt-Out Party a written calendar quarterly
report showing, on a country by country basis: (i) the

68


--------------------------------------------------------------------------------




Worldwide Net Sales of all Royalty Bearing Product sold during the reporting
period; (ii) the royalties and other payments payable in United States dollars
which shall have accrued hereunder in respect of such sales; (iii) withholding
taxes, if any, required by law to be deducted in respect of such sales, the
identity of the taxing authorities, and the taxpayer identification number under
which such taxes and deductions were remitted, as applicable; (iv) the dates of
the First Commercial Sale of the Royalty Bearing Product in any country during
the reporting period; (v) the exchange rates used in accordance with Section 6.9
in determining the amount of United States dollars.  Reports shall be due on the
sixtieth (60th) day following the close of each calendar quarter.  If no sales
are made or if no royalties are due for any period hereunder, the Party that is
not the Opt-Out Party shall so report.  All reports delivered pursuant to this
Section and any information that can be derived therefrom shall be subject to
the confidentiality obligations of Article 9.  The Party that is not the Opt-Out
Party shall keep complete and accurate records in sufficient detail to enable
the royalties payable under this Agreement to be determined.

(b)           Within ten (10) days after the end of each calendar quarter, the
Party that is not the Opt-Out Party shall provide the Opt-Out Party with a
preliminary report as to royalties that are payable for the calendar quarter
based on actual Worldwide Net Sales for the first two months of the calendar
quarter and estimated Worldwide Net Sales for the last month of the calendar
quarter.

(c)           In the event that a Third Party that is not licensed by the
Selling Party sells a product in a country that has the same Active
Pharmaceutical Ingredient as of a Royalty Bearing Product sold in such country
(each such product of such Third Party being a “Generic Product”), the royalties
payable for such Royalty Bearing Product in such country shall be reduced by the

69


--------------------------------------------------------------------------------




following amounts if sales of the Generic Products in such country in any two
consecutive calendar quarters exceed the following percentages of the sum of all
prescriptions for such Royalty Bearing Product sold by the Selling Party, its
Affiliates and (sub)licensees and by such Third Party seller(s) of such the
Generic Product (based on unit-equivalent data for all dosage strengths thereof:

Generic Product Percentage

 

Percent Royalty Reduction

> [***] Percent ([***]%)

 

[***] Percent ([***]%)

 

13.3         The non Opt-Out Party shall keep, and shall cause each of its
Affiliates and Sublicensees and their further sublicensees to keep accurate
books of account containing all particulars that may be necessary for the
purpose of calculating payments under Article 13 payable to the Opt-Out Party. 
Such books of account shall be kept at their principal place of business and,
with all necessary supporting data shall, for the three (3) years next following
the end of the calendar year to which each shall pertain be open for inspection
by the other Party’s internal audit team or an independent certified accounting
firm selected by the Opt-Out Party and reasonably acceptable to the Party that
is not the Opt-Out Party upon reasonable notice during normal business hours at
the Opt-Out Party’s expense for the sole purpose of verifying payments under
Article 13 of this Agreement, but in no event more than once in each calendar
year.  All information and data offered shall be used only for the purpose of
verifying payments.  In the event that such inspection shall indicate that in
any year the payments which should have been paid by the Party that is not the
Opt-Out Party under Article 13 are at least five percent (5%) greater than those
which were actually paid by the Party that is not the Opt-Out Party, then the
Party that is not the Opt-Out Party shall pay the cost of such inspection.  All
underpayments and

70


--------------------------------------------------------------------------------




overpayments are immediately due and payable.  Upon the expiration of three (3)
years after a calendar year, the calculation of payments under this Article 13,
shall be binding on both Parties except to the extent that inspection during
such period indicated an overpayment or underpayment.

13.4         All payments to be made by the Party that is not the Opt-Out Party
under this Article 13 shall be made in United States dollars by certified or
bank check or by wire transfer to an account designated in writing by the
Opt-Out Party.

13.5         Any withholding of taxes levied by tax authorities on the payments
to the Opt-Out Party hereunder shall be deducted by the Party that is not the
Opt-Out Party from the sums otherwise payable by it hereunder for payment to the
proper tax authorities on behalf of the Opt-Out Party and shall be borne by the
Opt-Out Party.  The Party that is not the Opt-Out Party agrees to cooperate with
the Opt-Out Party in the event the Opt-Out Party claims exemption from such
withholding or seeks deductions under any double taxation or other similar
treaty or agreement from time to time in force, such cooperation to consist of
providing receipts of payment of such withheld tax, tax certificates, affidavits
or other documents as reasonably required by the Opt-Out Party to realize the
benefit from such exemptions or deductions, and to the extent reasonably
obtainable by the Party that is not the Opt-Out Party.

71


--------------------------------------------------------------------------------




ARTICLE 14



TERM AND TERMINATION

14.1         If not earlier terminated as provided in this Agreement, the term
of this Agreement (the “Term”) will commence on the Effective Date and expire
sixty (60) years from the Effective Date.

14.2         On a Project-by-Project basis, in the event that a Party that is
not an Opt-Out Party materially breaches this Agreement with respect to a
Project, then the other Party who is not an Opt-Out Party shall have the right
to send written notice of such breach to the breaching Party and if such breach
is not cured within sixty (60) days thereafter (thirty (30) days in case of a
material breach involving a failure to pay an amount when due), then, as of such
date, the breaching Party shall be deemed to have given an Opt-Out Notice under
Section 12.1 and the breaching Party shall be an Opt-Out Party with respect to
such Project.

14.3         On a Project-by-Project basis, in the event that a Party that is an
Opt-Out Party materially breaches this Agreement with respect to a Project, the
other Party shall have the right to send written notice of such breach to the
breaching Party and if such breach is not cured within sixty (60) days
thereafter (thirty (30) days in case of a material breach involving a failure to
pay an amount when due), then, as of such date the breaching Party shall no
longer have any right to receive royalties pursuant to Article 13 with respect
to the Products of such Project sold after such date or milestone payments under
Section 7 with respect to Products of such Project achieved after such date.

14.4         In the event that a Party, with respect to any given Product,
believes that such Product: (i) if in clinical trials, should be withdrawn from
such trials, (ii) if on the market, should be withdrawn from the market, in each
case due to toxicity or safety concerns, or (iii)

72


--------------------------------------------------------------------------------




necessitates that any other action be taken with respect to toxicity, safety or
compliance with law with respect to toxicity or safety, e.g., that certain
information be provided to the FDA with respect to the toxicity or safety of the
Product or that the label of the Product be changed because of toxicity or
safety concerns, and if, after consulting with the Other Party for such Product
for a reasonable period in light of the applicable circumstances, such period
not to exceed ten (10) Business Days, the Parties do not agree with respect to
the course of action to be taken, then, effective immediately upon written
notice from such Party, this Agreement shall terminate with respect to such
Product.  In such event, the Product shall no longer be considered a “Product”
hereunder, the terminating Party shall have no further rights or obligations
hereunder with respect to such Product, other than those obligations that would
survive a termination of this Agreement and all rights under this Agreement with
respect to such Product shall be deemed transferred to the non-terminating
Party.  For the avoidance of doubt, the terminating Party shall not have thereby
relinquished any rights it may have in the Project, or in any other Products of
such Project.

14.5         This Agreement shall terminate in the entirety with respect to a
Project in the event that for that Project, both Parties are Opt-Out Parties,
except for provisions that survive under Section 14.7.

14.6         This Agreement may only be terminated as provided in Section 14.5
or by mutual written agreement of the Parties.

14.7         Upon termination of this Agreement in its entirety with respect to
a Project or expiration or termination of this Agreement in the entirety the
rights and obligations of the Parties under this Agreement shall terminate as to
such Project, or under this Agreement, as the case may be, except for (i)
payment obligations that accrued prior to termination; and (ii) the

73


--------------------------------------------------------------------------------




rights and obligations of the Parties under Sections 2.6 (with respect to
Development Costs accrued prior to termination); 5.8; 6.5, 6.6, 6.7, 6.8, 6.9
(in each case with respect to payment obligations accrued prior termination);
6.11; 6.12; 8.1(c), 8.1(d), 8.2(c); 8.4; 8.6 (excluding the last sentence
thereof); 9.1(a); 9.1(b); 9.1(c); 9.1(d)(i); 9.1(d)(iii); 9.2; the last sentence
of 9.3; 10.5; 11 (with respect to Claims arising from activities occurring
during the Term); the last sentence of 12.1; 13.2, 13.3, 13.4, 13.5 (in each
case with respect to payment obligations accrued prior termination); 14.7;
14.10; and 15.

14.8         In the event that either Party becomes the first Opt-Out Party with
respect to a Project, to the extent legally permitted, and subject to
outstanding sublicenses, the Opt-Out Party shall (a) transfer to the other Party
any and all Regulatory Approvals and/or regulatory filings, price approvals and
global product safety database and trademarks held by it with respect to all
Products of such terminated Project that exist as of the Opt-Out Date and (b)
transfer all Promotional Materials, customer lists and other information in its
possession related to the promotion of such Products to the other Party and
perform such services as the other Party may reasonably request with the goal of
effecting a smooth transition of the promotion duties previously performed by
the Opt-Out Party.  The cost and expense thereof shall be shared equally by both
Parties.

14.9         If a Selling Party becomes an Opt-Out Party with respect to a
Project and the Non-Selling Party becomes the Selling Party with respect to such
Project, any sublicense granted with respect to Products of such Project shall
be assigned to such new Selling Party.

14.10       If each Party is an Opt-Out Party with respect to any Product,
neither Party shall have the right to research, develop or commercialize such
Product or grant such rights with respect thereto, without a written agreement
between the Parties as to the respective rights and

74


--------------------------------------------------------------------------------




obligations of the Parties and neither Party will be permitted to use, license,
assign or transfer its Collaboration Rights to the extent they would be used by
the Party, licensee, assignee or transferee to research, develop or
commercialize such Product.  This Section 14.10 shall survive termination or
expiration of this Agreement.

ARTICLE 15



MISCELLANEOUS

15.1         Neither Party shall be held liable or responsible to the other
Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than a payment obligation which shall not be covered by this Section) when such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including but not limited to fire, floods,
embargoes, war, acts of war (whether war is declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
gods or acts, omissions or delays in acting by any governmental authority or the
other Party; provided, however, that the Party so affected shall use reasonable
commercial efforts to avoid or remove such causes of nonperformance, and shall
continue to perform hereunder with reasonable dispatch whenever such causes are
removed.  Either Party shall provide the other Party with prompt written notice
of any delay or failure to perform that occurs by reason of force majeure.  The
Parties shall mutually seek a resolution of the delay or the failure to perform
as noted above.

15.2         (a)           This Agreement may not be assigned by either Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that each of the Parties
may, without such consent, assign this Agreement and its rights and obligations
hereunder to its Affiliates or in connection with the transfer or sale

75


--------------------------------------------------------------------------------




of all or substantially all of its pharmaceutical business, or in the event of
its merger or consolidation or similar transaction; provided further that the
assigning Party shall deliver written notice of any such permitted assignment to
the other Party, and the assignee shall agree to be bound to the non-assigning
Party under the terms and conditions of this Agreement.  Any purported
assignment in violation of the preceding sentences shall be null and void.

(b)           Neither Party shall have the right to assign its ownership of
Collaboration Rights, except in conjunction with a permitted assignment of this
Agreement.

(c)           The granting of a sublicense as permitted by this Agreement shall
not be an assignment, as long as the Party that is the sublicensor remains bound
to the other Party.

(d)           To the extent a Party is not prohibited from assigning Patent
Rights under this Agreement, neither Party shall assign Patent Rights licensed
to the other Party without making such assignment subject to the licenses
granted under this Agreement.

15.3         Each Party hereby agrees that it does not intend to violate any
public policy, statutory or common laws, rules, regulations, treaty or decision
of any government agency or executive body thereof of any country or community
or association of countries.  Should one or more provisions of this Agreement be
or become invalid, the Parties hereto shall substitute, by mutual consent, valid
provisions for such invalid provisions which valid provisions in their economic
effect are sufficiently similar to the invalid provisions that it can be
reasonably assumed that the Parties would have entered into this Agreement with
such valid provisions.  In case such valid provisions cannot be agreed upon, the
invalidity of one or several provisions of this Agreement shall not affect the
validity of this Agreement as a whole, unless the invalid provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid
provisions.

76


--------------------------------------------------------------------------------




15.4         Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery or courier) or by the next Business Day delivery service of a
nationally recognized overnight courier service (signature required), addressed
to such other Party at its address indicated below, or to such other address as
the addressee shall have last furnished in writing to the addressor and shall be
effective upon receipt by the addressee.

If to Infinity:

 

 

 

Infinity Pharmaceuticals, Inc

 

 

780 Memorial Drive

 

 

Cambridge, Massachusetts 02139

 

 

Attn: CEO with a copy to the General Counsel

 

 

 

 

 

 

 

If to MedImmune:

 

 

 

MedImmune, Inc.

 

 

One MedImmune Way

 

 

Gaithersburg, Maryland 20878

 

 

Attn: CEO with a copy to the General Counsel

 

15.5         This Agreement shall be governed by and construed in accordance
with the laws of the State of New York U.S.A, without regard to any choice of
law principles that would dictate the application of the laws of another
jurisdiction, provided, however, that as to matters involving Patent Rights of a
country that are controlled by the patent laws thereof, such patent laws shall
be controlling.

15.6         Except for those disputes which this Agreement specifies are to be
resolved in accordance with Exhibit A any disputes arising between the Parties
relating to, arising out of or in any way connected with this Agreement or any
term or condition hereof, or the performance by either Party of its obligations
hereunder, shall be resolved as follows:

77


--------------------------------------------------------------------------------




(a)           The Chief Executive Officers of Infinity and MedImmune shall meet
in person at a mutually acceptable time and location or by means of telephone or
video conference within thirty (30) days of such notice and attempt to negotiate
a settlement.  If the matter remains unresolved within such thirty (30) day
period by the Chief Executive Officers, then either MedImmune or Infinity may
initiate arbitration upon written notice to the other.

(b)           If the Parties fail to resolve the dispute, then such dispute
shall be finally resolved by binding arbitration.  Whenever a Party shall decide
to institute arbitration proceedings, it shall give written notice to that
effect to the other Party. Any arbitration hereunder shall be conducted with
three arbitrators under the Commercial Arbitration Rules of the American
Arbitration Association.  Each such arbitration shall be conducted in the
English language by three arbitrators appointed in accordance with such Rules. 
Any such arbitration shall be held in New York, NY, and, if applicable law is
consulted, the applicable law shall be as set forth in Section 15.5 hereof.  The
arbitrators shall have the authority to grant specific performance, and to
allocate between the Parties the costs of arbitration in such equitable manner
as they determine.  In reaching its decision, if applicable, the arbitrators
shall be guided by the Diligent Effort standard of Section 6.1 and shall reach
such a decision based on the rights and obligations of the Parties as set forth
in this Agreement and in reaching such a decision, the Arbitrators shall not
have the power to vary the terms and conditions of this Agreement and/or the
obligations of the Parties under this Agreement.  Judgment upon the award so
rendered may be entered in any court having jurisdiction or application may be
made to such court for judicial acceptance of any award and an order of
enforcement, as the case may be.  The decision of the arbitrators shall be final
and binding on the Parties.

78


--------------------------------------------------------------------------------




15.7         This Agreement, together with the Exhibits hereto, contains the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes and terminates all prior and contemporaneous agreements and
understandings between the Parties, whether oral or in writing, by and between
MedImmune and Infinity.  In the event of any conflict or inconsistency between
any provision of any Exhibit hereto and any provision of this Agreement, the
provisions of this Agreement shall prevail.  All express or implied agreements
and understandings, either oral or written, heretofore made are expressly merged
in and made a part of this Agreement.  This Agreement may be amended, or any
term hereof modified, only by a written instrument duly executed by the Parties
hereto.  Each of the Parties hereby acknowledges that this Agreement and the
related documents are each the result of mutual negotiation and, therefore, any
ambiguity in their respective terms shall not be construed against the drafting
Party.

15.8         The captions to the several Articles and Sections hereof and
Exhibits hereto are not a part of this Agreement, but are merely guides or
labels to assist in locating and reading the several Articles and Sections
hereof.

15.9         It is expressly agreed that Infinity and MedImmune shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership, joint venture or agency.  Neither Infinity nor
MedImmune shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other Party to do so.

15.10       The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

79


--------------------------------------------------------------------------------




15.11       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be exchanged by facsimile if
mutually agreed by the Parties.

15.12       Each Party shall cause its Affiliates to comply with the terms and
conditions of this Agreement as if such Affiliate was a signatory to this
Agreement.  The failure of an Affiliate of a Party to comply with the terms and
conditions of this Agreement shall be deemed a breach by such Party.

15.13       No remedy referred to in this Agreement is intended to be exclusive
and shall be cumulative and in addition to any other remedy otherwise available
under law or equity.

15.14       Except where the context otherwise requires, wherever used, the
singular will include the plural, the plural the singular, the use of any gender
will be applicable to all genders, and the word “or” is used in the inclusive
sense (and/or).  The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.  The term
“including” as used herein means including, without limiting the generality of
any description preceding such term.  References to “Section” or “Sections” are
references to the numbered sections of this Agreement, unless expressly stated
otherwise.  All dollars are United States Dollars.

15.15       It is understood that Infinity and MedImmune and/or their licensors
may be subject to United States laws and regulations controlling the export of
technical data, computer software, laboratory prototypes, and other commodities
(including the Arms Export Control act, as amended, and the Export
Administration Act of 1979), and to the extent applicable, a Party receiving
such technical data, computer software, laboratory prototypes and other
commodities

80


--------------------------------------------------------------------------------




from the other Party shall not export such data or commodities to certain
foreign countries without a license from the applicable governmental agency. 
For the avoidance of doubt, any use of such data or commodities in violation of
the applicable export control laws and regulations is prohibited under this
Agreement.

[Execution Page to Follow]

81


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Collaboration Agreement to be
executed and sealed by their respective duly authorized representatives as of
the date first set forth above.

 

MEDIMMUNE, INC.

 

INFINITY PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

     /s/ Edward T. Mathers

 

By:

    /s/ Adelene Q. Perkins

 

 

 

 

Name:

   Edward T. Mathers

 

Name:  Adelene Q. Perkins

 

 

 

Title:

   EVP, Corp. Dev. & Venture

 

Title:

Executive Vice President and Chief

 

 

 

Business Officer

 

 

 

Date:

   August 25, 2006

 

Date: August 25, 2006

 

82


--------------------------------------------------------------------------------




Exhibit A

ARBITRATION

(a)           In the event the Parties are unable to reach agreement with
respect to any matter which is expressly made subject to arbitration in this
Agreement under Sections 3.1(d), 5.4(b), 6.4 or 8.3, such matter will be
determined through binding arbitration in New York, NY in accordance with the
Commercial Rules of Arbitration of the American Arbitration Association.

(b)           The arbitration panel shall be comprised of three (3) arbitrators.
Each Party shall be entitled to appoint one arbitrator. The Parties shall
appoint their respective arbitrators within thirty (30) days after submission
for arbitration.  The two arbitrators so appointed shall agree on the
appointment of the third arbitrator from the list of arbitrators maintained by
the American Arbitration Association. If the Parties’ appointed arbitrators
shall fail to agree. within thirty (30) days from the date both Parties’
arbitrators have been appointed, on the identity of the third arbitrator, then
such arbitrator shall be appointed by the appropriate administrative body of the
American Arbitration Association.

(c)           Within ten (10) days of appointment of the full arbitration panel,
the Parties shall exchange their final proposed positions with respect to the
matters to be arbitrated, which shall approximate as closely as possible the
closest positions of the Parties previously taken in the negotiations.  Within
thirty (30) days of appointment of the arbitration Panel, each Party shall
submit to the arbitrators a copy of the proposed position which it previously
delivered to the other Party, together with a brief or other written memorandum
supporting the merits of its proposed position. The arbitration panel shall
promptly convene a hearing, at which time each Party shall have one (1) hour to
argue in support of its proposed position. The Parties will not call any
witnesses in support of their arguments.

83


--------------------------------------------------------------------------------




(d)           The arbitration panel shall select either of the Party’s proposed
position on the issue as the binding final decision to be embodied as an
agreement between the Parties. In making their selection, the arbitrators shall
not modify the terms or conditions of either Party’s proposed position; nor will
the arbitrators combine provisions from both proposed position. In making their
selection, to the extent applicable, the arbitrators shall consider the Diligent
Effort standard of Section 6.1 and the other terms and conditions of this
Agreement, the relative merits of the proposed position and the written and oral
arguments of the Parties. In the event the arbitrators seek the guidance of the
law of any jurisdiction, the law of the State of New York shall govern.

(e)           The arbitrators shall make their decision known to the Parties as
promptly as possible by delivering written notice of their decision to both
Parties. Such written notice need not justify their decision. The Parties will
execute any and all papers necessary to obligate the Parties to the position
selected by the arbitration Panel within five (5) days of receipt of notice of
such selection. The decision of the arbitrators shall be final and binding on
the Parties, and specific performance may be ordered by any court of competent
jurisdiction.

(f)            The Parties will bear their own costs in preparing for the
arbitration. The costs of the arbitrators will be equally divided between the
Parties.

84


--------------------------------------------------------------------------------


Exhibit Y






[*   *   *]

 


--------------------------------------------------------------------------------


Exhibit Z-1






[*   *   *]

 


--------------------------------------------------------------------------------


Exhibit Z-2






[*   *   *]

 


--------------------------------------------------------------------------------